

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
 

--------------------------------------------------------------------------------

 
AGREEMENT AND PLAN OF MERGER
 
by and among
 
Xedar Corporation, a Colorado corporation
 
and
 
Pixx Acquisition Corp., a Delaware corporation
 
and
 
Pixxures, Inc., a Delaware corporation
 
September 26, 2007
 

--------------------------------------------------------------------------------



 


 


--------------------------------------------------------------------------------

      
 
Table of Contents       

 

     
Page
 
1.
THE MERGER
1
 
1.1
Merger
1
 
1.2
Effective Time
1
 
1.3
Certificate of Incorporation, Bylaws, Directors and Officers
2
 
1.4
Assets and Liabilities
2
 
1.5
Manner and Basis of Converting Shares
2
 
1.6
Options; Warrants; Other Rights
4
 
1.7
Parent Common Stock
4
 
1.8
Additional Shares
4
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
 
2.1
Organization, Standing, Subsidiaries, Etc
5
 
2.2
Qualification
5
 
2.3
Capitalization of the Company
5
 
2.4
Company Stockholders
6
 
2.5
Corporate Acts and Proceedings
6
 
2.6
Compliance with Laws and Instruments
6
 
2.7
Binding Obligations
6
 
2.8
Broker’s and Finder’s Fees
7
 
2.9
Financial Statements
7
 
2.10
Absence of Undisclosed Liabilities
7
 
2.11
Changes
7
 
2.12
Title to Property and Encumbrances
8
 
2.13
Litigation
8
 
2.14
Patents, Trademarks, Etc
9
 
2.15
Governmental Consents
9
 
2.16
Tax Returns and Audits
9
 
2.17
Employee Benefit Plans; ERISA
9

 
 
i

--------------------------------------------------------------------------------





Table of Contents
Continued
 
 

      Page   
2.18
Questionable Payments
10
 
2.19
Interested Party Transactions
10
 
2.20
Assets and Contracts
10
 
2.21
Disclosure
11
3.
REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP
12
 
3.1
Organization and Standing
12
 
3.2
Corporate Authority
12
 
3.3
Broker’s and Finder’s Fees
12
 
3.4
Capitalization of Parent
12
 
3.5
Acquisition Corp
13
 
3.6
Validity of Shares
13
 
3.7
SEC Reporting and Compliance
13
 
3.8
Financial Statements
14
 
3.9
Governmental Consents
14
 
3.10
Compliance with Laws and Instruments
15
 
3.11
No General Solicitation
15
 
3.12
Binding Obligations
15
 
3.13
Absence of Undisclosed Liabilities
15
 
3.14
Changes
15
 
3.15
Tax Returns and Audits
16
 
3.16
Employee Benefit Plans; ERISA
16
 
3.17
Litigation
17
 
3.18
Interested Party Transactions
17
 
3.19
Questionable Payments
18
 
3.20
Assets and Contracts
18
 
3.21
Disclosure
18
4.
LETTER OF TRANSMITTAL
18

 
 
ii

--------------------------------------------------------------------------------


 
 
Table of Contents
Continued


    Page 
5.
CONDUCT OF BUSINESSES PENDING THE MERGER
19
 
5.1
Conduct of Business by the Company Pending the Merger
19
 
5.2
Conduct of Business by Parent and Acquisition Corp
20
6.
ADDITIONAL AGREEMENTS
20
 
6.1
Additional Agreements
20
 
6.2
Publicity
20
 
6.3
Registration Rights Agreement
21
7.
CONDITIONS OF PARTIES’ OBLIGATIONS 
21
 
7.1
Parent and Acquisition Corp. Obligations
21
 
7.2
Company Obligations
23
8.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
25
9.
AMENDMENT OF AGREEMENT
25
10.
DEFINITIONS
26
11.
CLOSING
30
12.
TERMINATION PRIOR TO CLOSING
30
 
12.1
Termination of Agreement
30
 
12.2
Termination of Obligations
31
13.
MISCELLANEOUS
31
 
13.1
Notices
31
 
13.2
Entire Agreement
32
 
13.3
Expenses
32
 
13.4
Time
32
 
13.5
Severability
32
 
13.6
Successors and Assigns
32
 
13.7
No Third Parties Benefited
32
 
13.8
Counterparts
32
 
13.9
Governing Law
32



iii

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
Exhibit A - Certificate of Merger
Exhibit B - Certificate of Incorporation of Pixxures, Inc.
Exhibit C - Bylaws of Pixxures, Inc.
Exhibit D - Directors and Officers of Pixxures, Inc.
Exhibit E - Letter of Transmittal
Exhibit F - Registration Rights Agreement


Schedules
Company Disclosure Schedule
 
iv


--------------------------------------------------------------------------------







AGREEMENT AND PLAN OF MERGER


 
This Agreement and Plan of Merger is made and entered into effective as of
September 26, 2007, by and among Xedar Corporation, a Colorado corporation
(“Parent”), Pixx Acquisition Corp., a Delaware corporation (“Acquisition
Corp.”), which is a wholly-owned subsidiary of Parent, and Pixxures, Inc., a
Delaware corporation (the “Company”).  Unless otherwise specified, capitalized
terms shall have the meanings set forth in Section 10 hereof.
 
RECITALS
 
Whereas, the Board of Directors of each of Acquisition Corp., Parent and the
Company have each determined that it is fair to and in the best interests of the
shareholders of their respective corporations for Acquisition Corp. to be merged
with and into the Company (the “Merger”), with the Company being the Surviving
Corporation (as defined below in Section 1.1), upon the terms and subject to the
conditions set forth herein; and
 
Whereas, the Board of Directors of Acquisition Corp. and the Board of Directors
of the Company have approved the Merger in accordance with the General
Corporation Law of the State of Delaware (the “DGCL”) and upon the terms and
subject to the conditions set forth herein, in the Certificate of Merger (the
“Certificate of Merger”), attached as Exhibit A hereto, and the Board of
Directors of Parent has also approved the Merger, this Agreement and the
Certificate of Merger.
 
Now, Therefore, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:
 
1.
The Merger.

 
1.1           Merger.  Subject to the terms and conditions of this Agreement and
the Certificate of Merger, Acquisition Corp. shall be merged with and into the
Company in accordance with Section 251 of the DGCL.  At the Effective Time (as
hereinafter defined), the separate legal existence of Acquisition Corp. shall
cease, and the Company shall be the surviving corporation in the Merger
(sometimes hereinafter referred to as the “Surviving Corporation”) and shall
continue its corporate existence under the laws of the State of Delaware under
the name Pixxures, Inc.
 
1.2           Effective Time.  The Merger shall become effective upon the filing
of the Certificate of Merger with the Secretary of State of the State of
Delaware, in accordance with Section 251 of the DGCL.  The time at which the
Merger shall become effective as aforesaid is referred to hereinafter as the
“Effective Time.”
 
1.3           Certificate of Incorporation, Bylaws, Directors and Officers.
 
(a)           The Certificate of Incorporation of the Acquisition Corp., as in
effect immediately prior to the Effective Time, attached as Exhibit B hereto,
shall be the Certificate of
 

1

--------------------------------------------------------------------------------



Incorporation of the Surviving Corporation from and after the Effective Time
until further amended in accordance with applicable law.
 
(b)           The Bylaws of the Acquisition Corp., as in effect immediately
prior to the Effective Time, attached as Exhibit C hereto, shall be the Bylaws
of the Surviving Corporation from and after the Effective Time until amended in
accordance with applicable law, the Certificate of Incorporation of the
Surviving Corporation and such Bylaws.
 
(c)           The directors and officers listed in Exhibit D hereto shall be the
directors and officers of the Surviving Corporation, and each shall hold his
respective office or offices from and after the Effective Time, until his
successor shall have been elected and shall have qualified in accordance with
applicable law, or as otherwise provided in the Certificate of Incorporation or
Bylaws of the Surviving Corporation.
 
1.4           Assets and Liabilities.  At the Effective Time, the Surviving
Corporation shall possess all the rights, privileges, powers and franchises of a
public as well as of a private nature, and be subject to all the restrictions,
disabilities and duties of each of Acquisition Corp. and the Company
(collectively, the “Constituent Corporations”); and all the rights, privileges,
powers and franchises of each of the Constituent Corporations, and all property,
real, personal and mixed, and all debts due to any of the constituent
corporations on whatever account, as well for stock subscriptions as all other
things in action or belonging to each of the Constituent Corporations, shall be
vested in the Surviving Corporation; and all property, rights, privileges,
powers and franchises, and all and every other interest shall be thereafter as
effectively the property of the Surviving Corporation as they were of the
several and respective Constituent Corporations, and the title to any real
estate vested by deed or otherwise in either of the such Constituent
Corporations shall not revert or be in any way impaired by the Merger; but all
rights of creditors and all liens upon any property of any of the Constituent
Corporations shall be preserved unimpaired, and all debts, liabilities and
duties of the Constituent Corporations shall thenceforth attach to the Surviving
Corporation, and may be enforced against it to the same extent as if said debts,
liabilities and duties had been incurred or contracted by it.
 
1.5           Manner and Basis of Converting Shares.
 
(a)           At the Effective Time:
 
(i)           each share of common stock, no par value per share, of Acquisition
Corp. that shall be outstanding immediately prior to the Effective Time shall,
by virtue of the Merger and without any action on the part of the holder
thereof, be converted into one (1) share of common stock, no par value per
share, of the Surviving Corporation, so that at the Effective Time, Parent shall
be the holder of all of the issued and outstanding shares of the Surviving
Corporation;
 
(ii)           the shares of common stock, $.001 par value per share, of the
Company (the “Company Common Stock”) beneficially owned by the Stockholders
listed in Section 2.4 of the Company Disclosure Schedule, which shares at the
Closing will constitute all of the issued and outstanding shares of common stock
of the Company, shall, by virtue of the Merger and without any action on the
part of the holders thereof, be cancelled and extinguished;
 

2

--------------------------------------------------------------------------------



(iii)           the shares of preferred stock, designated Series A-1, $.001 par
value per share, of the Company (the “Series A-1 Preferred Stock”) beneficially
owned by the Stockholders listed in Section 2.4 of the Company Disclosure
Schedule, which shares at the Closing will constitute all of the issued and
outstanding shares of Series A-1 Preferred Stock of the Company, shall, by
virtue of the Merger and without any action on the part of the holders thereof,
be cancelled and extinguished;
 
(iv)           the shares of the Company’s Series B-1 Preferred Stock,
$.001  par value per share, (the “Series B-1 Preferred Stock”) beneficially
owned by the Stockholders listed in Section 2.4 of the Company Disclosure
Schedule, which shares at the Closing will constitute all of the issued and
outstanding shares of Series B-1 Preferred Stock of the Company, shall, by
virtue of the Merger and without any action on the part of the holders thereof,
each be converted into the number of shares of Parent Common Stock equal to the
Series B-1 Conversion Ratio;
 
(v)           the shares of the Company’s Series C Preferred Stock, $.001 par
value per share (the “Series C Preferred Stock” and, together with the Series
B-1 Preferred Stock and Series C Preferred Stock, the “Company Preferred Stock”)
beneficially owned by the Stockholders listed in Section 2.4 of the Company
Disclosure Schedule, which shares of Series C Preferred Stock taken together
with the Series B-1 Preferred Stock at the Closing will constitute all of the
issued and outstanding shares of preferred stock of the Company, shall, by
virtue of the Merger and without any action on the part of the holders thereof,
each be converted into the number of shares of Parent Common Stock equal to the
Series C Conversion Ratio;
 
(vi)           each share of Company Common Stock held in the treasury of the
Company immediately prior to the Effective Time shall be cancelled in the Merger
and cease to exist and each share of Company Preferred Stock held in the
treasury of the Company immediately prior to the Effective Time shall be
cancelled in the Merger and cease to exist;
 
(b)           After the Effective Time, there shall be no further registration
of transfers on the stock transfer books of the Surviving Corporation of the
shares of Company Common Stock or Company Preferred Stock (referred to
collectively herein as “Company Stock”) that were outstanding immediately prior
to the Effective Time
 
(c)           Promptly after the Effective Time and upon (i) surrender of a
certificate or certificates representing shares of Company Stock that were
outstanding immediately prior to the Effective Time or an affidavit and
indemnification in form reasonably acceptable to counsel for the Parent stating
that such Stockholder has lost its certificate or certificates or that such have
been destroyed and (ii) delivery of a Letter of Transmittal (as described in
Section 4 hereof), Parent shall issue to each record holder of the Company Stock
surrendering such certificate or certificates and Letter of Transmittal, a
certificate or certificates registered in the name of such Stockholder
representing the number of shares of Parent Common Stock that such Stockholder
shall be entitled to receive as set forth in Sections 1.5(a)(iv) and 1.5(a)(v)
hereof.  Until the certificate, certificates or affidavit is or are surrendered
together with the Letter of Transmittal as contemplated by this Section 1.5(c)
and Section 4 hereof, each certificate or affidavit that immediately prior to
the Effective Time represented any outstanding shares of Company Stock shall be
deemed at and after the Effective Time to represent only the right for the
holder thereof.
 
 
3

--------------------------------------------------------------------------------



to receive upon surrender as aforesaid the Parent Common Stock into which such
Company Stock is converted under Sections 1.5(a)(iv) and 1.5(a)(v) hereof or to
perfect any rights of appraisal which such holder may have pursuant to the
applicable provisions of the DGCL.
 
1.6           Options; Warrants; Other Rights.  Except as set forth in Section
1.6 of the Company Disclosure Schedule, all options, warrants, and other rights
of any kind to purchase Company Stock outstanding as of the Effective Date will
be exercised or terminated prior to or effective upon the Effective Time, and
neither Parent nor Acquisition Corp., except as set forth in Section 1.6 of the
Company Disclosure Schedule, shall assume or have any obligation with respect to
such options or rights.
 
1.7           Parent Common Stock.  Parent agrees that it will cause the Parent
Common Stock into which the Company Stock is converted at the Effective Time
pursuant to Section 1.5(a)(iv) and 1.5(a)(v) to be available for such purpose.
 
1.8           Additional Shares.
 
(a)           Parent intends to file, or has filed a registration statement with
the Commission pertaining to certain shares of Parent Common Stock other than
the shares of Parent Common Stock to be issued in connection with or as a result
of the Merger (the “Initial Registration Statement”) and will use best efforts
to cause the Commission to declare the Initial Registration Statement effective
as soon as practicable.  For the purposes of this Agreement, “Trigger Date”
shall be the first date upon which (i) the Initial Registration statement is
declared effective by the Commission and no stop order or other restriction on
trading the shares has been imposed by the Commission; (ii) sufficient
contractual lockup agreements of the officers, directors and any significant
stockholders (including those associated with the Initial Registration
Statement) have expired such that 50% of the Parent’s outstanding capital stock
is freely tradable and not subject to restrictions on resale (calculated on a
fully diluted basis, including all options, warrants, and other rights to
acquire capital stock of the Parent outstanding at such time); (iii) Parent has
completed a bona fide arm’s length equity financing in one or a series of
related transactions of at least $10.0 million; and (iv) at least 50% of the
Parent Common Stock issued in connection with the Merger has been registered
with the Commission for resale and such shares are not subject to any
restrictions on resale; provided that, not withstanding the foregoing, if the
Trigger Date has not occurred prior to March 23, 2008, at any time following the
such date a majority in interest of the Stockholders may establish a Trigger
Date by notice to Parent.  In the event that no Trigger Date has occurred as of
March 23, 2009, subject to the remainder of this sentence, the Trigger Date
shall be March 23, 2009 (the “Trigger Date Limit”); provided, however, that such
Trigger Date Limit shall be extended by the sum of (x) the number of days beyond
January 15, 2008 the Initial Registration Statement is declared effective by the
Commission, plus (y) the number of days following effectiveness and prior to the
date of calculation of the Trigger Date Limit during which the use of the
Initial Registration Statement is either suspended by the Commission or is
unavailable because the Initial Registration Statement contains a an untrue
statement of fact or omits to state a fact required to be stated therein or
necessary to make the statements therein not misleading (such number of days
referred to as the “Delay Period”).
 

4

--------------------------------------------------------------------------------



(b)           Beginning on the Trigger Date, Parent will compute the average
daily closing price for the Parent Common Stock for the 60 trading days
following the Trigger Date during which there is no stop order or similar
prohibition on trading in Parent Common Stock on the applicable exchange or OTC
bulletin board (the “Subsequent Market Price”), and compare that to the Average
Closing Price.  If the Subsequent Market Price is less than the Average Closing
Price, then Parent will promptly issue additional shares (the “Additional
Shares”) to the Stockholders, pro-rata, such that the total dollar value of the
Parent Common Stock issued pursuant to Sections 1.5(a)(iv) and 1.5(a)(v) hereof,
plus the Additional Shares to be issued pursuant to this Section 1.8(b), equals
$5,115,000, calculated based on the Subsequent Market Price.  In the event that
the parties disagree as to the calculation of the Subsequent Market Price, an
independent national accounting firm shall be engaged, and the determination by
such accounting firm shall be binding on all parties absent fraud or manifest
error.
 
2.
Representations and Warranties of the Company.

 
The Company hereby represents and warrants to Parent and Acquisition Corp.,
except as set forth in the “Company Disclosure Schedule” delivered herewith, as
follows:
 
2.1           Organization, Standing, Subsidiaries, Etc.
 
(a)           The Company is a corporation duly organized and existing in good
standing under the laws of the State of Delaware, and has all requisite power
and authority (corporate and other) to carry on its business, to own or lease
its properties and assets, to enter into this Agreement and the Certificate of
Merger and to carry out the terms hereof and thereof.  Copies of the Certificate
of Incorporation and Bylaws of the Company that have been delivered to Parent
and Acquisition Corp. prior to the execution of this Agreement are true and
complete and have not since been amended or repealed.
 
(b)           The Company has no subsidiaries or direct or indirect interest (by
way of stock ownership or otherwise) in any firm, corporation, limited liability
company, partnership, association or business.
 
2.2           Qualification.  The Company is duly qualified to conduct business
as a foreign corporation and is in good standing in each jurisdiction wherein
the nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, business operations and results of operations
of the Company taken as a whole (the “Condition of the Company”).
 
2.3           Capitalization of the Company.  The authorized capital stock of
the Company consists of 74,450,000 shares of Company Common Stock, and
64,450,000 shares of preferred stock, 450,000 shares of which have been
designated Series A-1 Preferred Stock, 37,000,000 shares of which have been
designated Series B-1 Preferred Stock, and 27,000,000 shares of which have been
designated Series C Preferred Stock.  The Company has no authority to issue any
other capital stock.  There are 791,923 shares of Company Common Stock issued
and outstanding, and such shares are duly authorized, validly issued, fully paid
and nonassessable.  There are 368,992 shares of Series A-1 Preferred Stock
issued and outstanding, and such shares
 

5

--------------------------------------------------------------------------------



are duly authorized, validly issued, fully paid and nonassessable.  There are
28,467,138 shares of Series B-1 Preferred Stock issued and outstanding, and such
shares are duly authorized, validly issued, fully paid and nonassessable.  There
are 18,849,959 shares of Series C Preferred Stock issued and outstanding, and
such shares are duly authorized, validly issued, fully paid and
nonassessable.  Except as disclosed in Section 1.6 of the Company Disclosure
Schedule, the Company has no outstanding warrants, stock options, rights or
commitments to issue Company Common Stock, Company Preferred Stock or other
Equity Securities of the Company, and there are no outstanding securities
convertible or exercisable into or exchangeable for Company Common Stock,
Company Preferred Stock or other Equity Securities of the Company.
 
2.4           Company Stockholders.  Section 2.4 of the Company Disclosure
Schedule contains a true and complete list of the names of the record owners of
all of the outstanding shares of Company Stock and other Equity Securities of
the Company, together with the number of securities held.  To the knowledge of
the Company, except as described in Section 2.4 of the Company Disclosure
Schedule, there is no voting trust, agreement or arrangement among any of the
beneficial holders of Company Common Stock affecting the exercise of the voting
rights of Company Stock.
 
2.5           Corporate Acts and Proceedings.  The execution, delivery and
performance of this Agreement and the Certificate of Merger (together, the
“Merger Documents”) have been duly authorized by the Board of Directors of the
Company.
 
2.6           Compliance with Laws and Instruments.  To the knowledge of the
Company, the business, products and operations of the Company have been and are
being conducted in compliance in all material respects with all applicable laws,
rules and regulations, except for such violations thereof for which the
penalties, in the aggregate, would not have a material adverse effect on the
Condition of the Company.  The execution, delivery and performance by the
Company of the Merger Documents and the consummation by the Company of the
transactions contemplated by this Agreement: (a) will not require any
authorization, consent or approval of, or filing or registration with, any court
or governmental agency or instrumentality, except such as shall have been
obtained prior to the Closing, (b) will not cause the Company to violate or
contravene in any material respect (i) any provision of law, (ii) any rule or
regulation of any agency or government, (iii) any order, judgment or decree of
any court, or (iv) any provision of the Certificate of Incorporation or Bylaws
of the Company, (c) will not violate or be in conflict with, result in a breach
of or constitute (with or without notice or lapse of time, or both) a default
under, any indenture, loan or credit agreement, deed of trust, mortgage,
security agreement or other contract, agreement or instrument to which the
Company is a party or by which the Company or any of its properties is bound or
affected, except as would not have a material adverse effect on the Condition of
the Company, and (d) will not result in the creation or imposition of any
material Lien upon any property or asset of the Company.
 
2.7           Binding Obligations.  This Agreement constitutes the legal, valid
and binding obligations of the Company and are enforceable against the Company
in accordance with its terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.  The
Certificate of Merger, when executed by the Company, will constitute the legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance
 

6

--------------------------------------------------------------------------------



with its terms, except as such enforcement is limited by bankruptcy, insolvency
and other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity.
 
2.8           Broker’s and Finder’s Fees.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Company, Parent, Acquisition Corp. or any Stockholder for any commission, fee or
other compensation as a finder or broker, or in any similar capacity, except as
set forth in Section 2.8 of the Company Disclosure Schedule.
 
2.9           Financial Statements.  The Company has previously delivered to the
Parent the Company’s audited Consolidated Balance Sheet, Consolidated Statement
of operations, Consolidated Statement of Changes in Shareholders’ Equity and
Consolidated Statement of Cash Flows as of and for the years ended December 31,
2006, December, 31, 2005, and December 31, 2004, and the Company’s unaudited
Consolidated Balance Sheet (the “Balance Sheet”) as of July 31, 2007 (the
“Balance Sheet Date”) and related Statement of Operations, Consolidated
Statement of Changes in Shareholders’ Equity and Consolidated Statement of Cash
Flows as of and for the six months ended June 30, 2007.  Such financial
statements (i) are in accordance with the books and records of the Company, (ii)
present fairly in all material respects the financial condition of the Company
at the dates therein specified and the results of its operations and changes in
financial position for the periods therein specified and (iii) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a basis consistent with prior accounting periods.
 
2.10           Absence of Undisclosed Liabilities.  As of the date hereof, the
Company has no material obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due), arising out
of any transaction entered into at or prior to the Closing, except (a) as
disclosed in Section 2.10 or 2.11 of the Company Disclosure Schedule, (b) to the
extent set forth on or reserved against in the Balance Sheet, (c) current
liabilities incurred and obligations under agreements entered into in the
ordinary course of business since the Balance Sheet Date, none of which
(individually or in the aggregate) has had or could reasonably be expected to
have a material adverse effect on the Condition of the Company and (d) by the
specific terms of any written agreement, document or arrangement identified in
the Company Disclosure Schedule.
 
2.11           Changes.  Since the Balance Sheet Date, as of the date hereof and
except as disclosed in Section 2.11 of the Company Disclosure Schedule, the
Company has not (a) incurred any debts, obligations or liabilities, absolute,
accrued or, to the Company’s knowledge, contingent, whether due or to become
due, except for current liabilities incurred in the usual and ordinary course of
business, (b) discharged or satisfied any Liens other than those securing, or
paid any obligation or liability other than, current liabilities shown on the
Balance Sheet and current liabilities incurred since the Balance Sheet Date, in
each case in the ordinary course of business, (c) mortgaged, pledged or
subjected to Lien any of its assets, tangible or intangible, other than in the
ordinary course of business, (d) sold, transferred or leased any of its assets,
except in the ordinary course of business, (e) cancelled or compromised any debt
or claim, or waived or released any right of material value, (f) suffered any
physical damage, destruction or loss (whether or not covered by insurance) which
could reasonably be expected to have a material adverse effect on the Condition
of the Company, (g) entered into any transaction other
 

7

--------------------------------------------------------------------------------



than in the ordinary course of business, (h) encountered any labor union
difficulties, (i) made or granted any wage or salary increase or made any
increase in the amounts payable under any profit sharing, bonus, deferred
compensation, severance pay, insurance, pension, retirement or other employee
benefit plan, agreement or arrangement, other than in the ordinary course of
business consistent with past practice, or entered into any employment
agreement, (j) issued or sold any shares of capital stock, bonds, notes,
debentures or other securities or granted any options (including employee stock
options), warrants or other rights with respect thereto, (k) declared or paid
any dividends on or made any other distributions with respect to, or purchased
or redeemed, any of its outstanding capital stock, (l) suffered or experienced
any change in, or condition affecting, the financial condition of the Company
other than changes, events or conditions in the usual and ordinary course of its
business, none of which (either by itself or in conjunction with all such other
changes, events and conditions) could reasonably be expected to have a material
adverse effect on the Condition of the Company, (m) made any change in the
accounting principles, methods or practices followed by it or depreciation or
amortization policies or rates theretofore adopted, (n) made or permitted any
amendment or termination of any material contract, agreement or license to which
it is a party, (o) suffered any material loss not reflected in the Balance Sheet
or its statement of income for the period ended on the Balance Sheet Date, (p)
paid, or made any accrual or arrangement for payment of, bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer, director, employee, stockholder or consultant, or (q) entered
into any agreement, or otherwise obligated itself, to do any of the foregoing
other than in the ordinary course of its business, none of which (either by
itself or in conjunction with all such other changes, events and conditions)
could reasonably be expected to have a material adverse effect on the Condition
of the Company.
 
2.12           Title to Property and Encumbrances.  Except as disclosed in
Section 2.12 of the Company Disclosure Schedule, the Company has good, valid and
marketable title to all properties and assets used in the conduct of its
business (except for property held under valid and subsisting leases which are
in full force and effect and which are not in default) free of all Liens and
other encumbrances, except Permitted Liens and such ordinary and customary
imperfections of title, restrictions and encumbrances as do not, individually or
in the aggregate, materially detract from the value of the property or assets or
materially impair the use made thereof by the Company in its business.  Without
limiting the generality of the foregoing, the Company has good and marketable
title to all of its properties and assets reflected in the Balance Sheet, except
for property disposed of in the ordinary course of business since the Balance
Sheet Date and for property held under valid and subsisting leases which are in
full force and effect and which are not in default.
 
2.13           Litigation.  Except as set forth on Section 2.13 of the Company
Disclosure Schedule, there is no legal action, suit, arbitration or other legal,
administrative or other governmental proceeding pending or, to the best
knowledge of the Company, threatened against or affecting the Company or its
properties, assets or business, and after reasonable investigation, the Company
is not aware of any incident, transaction, occurrence or circumstance that might
reasonably be expected to result in or form the basis for any such action, suit,
arbitration or other proceeding.  The Company is not in default with respect to
any order, writ, judgment, injunction, decree, determination or award of any
court or any governmental agency or instrumentality or arbitration authority.
 

8

--------------------------------------------------------------------------------



2.14           Patents, Trademarks, Etc.  Section 2.14 of the Company Disclosure
Schedule sets forth a list of all United States and foreign patents, trademarks,
trade names, copyrights, and applications therefor used by the Company
exclusively in and material to the conduct of its business (the “Patent and
Trademark Rights”).  Except as disclosed in Section 2.14 of the Company
Disclosure Schedule, (a) the Company owns or possesses adequate licenses or
other valid rights to use all Patent and Trademark Rights; and (b) to the
Company’s knowledge, the conduct of its business as now being conducted does not
conflict with any valid patents, trademarks, trade names or copyrights of others
in any way which could reasonably be expected to have a material adverse effect
on the business or financial condition of the Company or its business.
 
2.15           Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of the
Company required in connection with the consummation of the Merger shall have
been obtained prior to, and be effective as of, the Closing.
 
2.16           Tax Returns and Audits.  All required federal, state and local
Tax Returns of the Company have been accurately prepared in all material
respects and duly and timely filed, and all federal, state and local Taxes
required to be paid with respect to the periods covered by such returns have
been paid to the extent that the same are material and have become due, except
where the failure so to file or pay could not reasonably be expected to have a
material adverse effect upon the Condition of the Company.  The Company is not
and has not been delinquent in the payment of any Tax.  The Company has not had
a Tax deficiency assessed against it.  None of the Company’s federal income tax
returns nor any state or local income or franchise tax returns has been audited
by governmental authorities.  The reserves for Taxes reflected on the Balance
Sheet are sufficient for the payment of all unpaid Taxes payable by the Company
with respect to the period ended on the Balance Sheet Date.  There are no
federal, state, local or foreign audits, actions, suits, proceedings,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns of the Company now pending, and the Company has not received any
notice of any proposed audits, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns.
 
2.17           Employee Benefit Plans; ERISA.
 
(a)           Except as disclosed in Section 2.17 of the Company Disclosure
Schedule, there are no “employee benefit plans” (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) nor any other employee benefit or fringe benefit arrangements,
practices, contracts, policies or programs other than programs merely involving
the regular payment of wages, commissions, or bonuses established, maintained or
contributed to by the Company.  Any plans listed in Section 2.17 of the Company
Disclosure Schedule are hereinafter referred to as the “Company Employee Benefit
Plans.”
 
(b)           Any current and prior material documents, including all amendments
thereto, with respect to each Company Employee Benefit Plan have been provided
to the Parent or its advisors.
 

9

--------------------------------------------------------------------------------



(c)           All Company Employee Benefit Plans are in material compliance with
the applicable requirements of ERISA, the Code and any other applicable state,
federal or foreign law.
 
(d)           There are no pending, or to the knowledge of the Company,
threatened, claims or lawsuits which have been asserted or instituted against
any Company Employee Benefit Plan, the assets of any of the trusts or funds
under the Company Employee Benefit Plans, the plan sponsor or the plan
administrator of any of the Company Employee Benefit Plans or against any
fiduciary of a Company Employee Benefit Plan with respect to the operation of
such plan.
 
(e)           There is no pending, or to the knowledge of the Company,
threatened, investigation or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Company
Employee Benefit Plan.
 
(f)           No actual or, to the knowledge of the Company, contingent
liability exists with respect to the funding of any Company Employee Benefit
Plan or for any other expense or obligation of any Company Employee Benefit
Plan, except as disclosed on the financial statements of the Company or in
Section 2.17 of the Company Disclosure Schedule, and to the knowledge of the
Company, no contingent liability exists under ERISA with respect to any
“multi-employer plan,” as defined in Section 3(37) or Section 4001(a)(3) of
ERISA.
 
2.18           Questionable Payments.  The Company has not, nor to the knowledge
of the Company, has any director, officer, agent, employee or other Person
associated with or acting on behalf of the Company, used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payments to
government officials or employees from corporate funds; established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entries on the books of record of any such
corporations; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
 
2.19           Interested Party Transactions.  Except as disclosed in Section
2.19 of the Company Disclosure Schedule, as of the date hereof, no officer,
director or stockholder of the Company or any Affiliate or “associate” (as such
term is defined in Rule 405 under the Securities Act) of any such Person or the
Company has or has had, either directly or indirectly, (a) an interest in any
Person that (i) furnishes or sells services or products that are furnished or
sold or are proposed to be furnished or sold by the Company or (ii) purchases
from or sells or furnishes to the Company any goods or services, or (b) a
beneficial interest in any contract or agreement to which the Company is a party
or by which it may be bound or affected.
 
2.20           Assets and Contracts.  Except as expressly set forth in Section
2.20 of the Company Disclosure Schedule, the financial statements referenced in
Section 2.10 above or the notes thereto, as of the date hereof, the Company (a)
is not a party to any written or oral agreement not made in the ordinary course
of business that is material to the Company; (b) the Company does not own any
real property; and (c) the Company is not a party to, or otherwise barred by,
any written or oral (i) agreement with any labor union, (ii) agreement for the
purchase
 

10

--------------------------------------------------------------------------------



of fixed assets or for the purchase of materials, supplies or equipment in
excess of normal operating requirements, (iii) agreement for the employment of
any officer, individual employee or other Person on a full-time basis or any
agreement with any Person for consulting services, (iv) bonus, pension, profit
sharing, retirement, stock purchase, stock option, deferred compensation,
medical, hospitalization or life insurance or similar plan, contract or
understanding with respect to any or all of the employees of the Company or any
other Person, (v) indenture, loan or credit agreement, note agreement, deed of
trust, mortgage, security agreement, promissory note or other agreement or
instrument relating to or evidencing Indebtedness for Borrowed Money or
subjecting any asset or property of the Company to any Lien or evidencing any
Indebtedness, (vi) guaranty of any Indebtedness, (vii) lease or agreement under
which the Company is lessee of or holds or operates any property, real or
personal, owned by any other Person, (viii) lease or agreement under which the
Company is lessor or permits any Person to hold or operate any property, real or
personal, owned or controlled by the Company, (ix) agreement granting any
preemptive right, right of first refusal or similar right to any Person, (x)
agreement or arrangement with any Affiliate or any “associate” (as such term is
defined in Rule 405 under the Securities Act) of the Company or any present or
former officer, director or stockholder of the Company, (xi) agreement
obligating the Company to pay any royalty or similar charge for the use or
exploitation of any tangible or intangible property, (xii) covenant not to
compete or other restriction on its ability to conduct a business or engage in
any other activity, (xiii) distributor, dealer, manufacturer’s representative,
sales agency, franchise or advertising contract or commitment, (xiv) or
agreement to register securities under the Securities Act, or (xv) collective
bargaining agreement.  Section 2.20 of the Company Disclosure Schedule sets
forth and describes each insurance policy and coverage of any kind maintained
with respect to the Company, its business, premises, properties, assets,
employees and agents.  Section 2.20 of the Company Disclosure Schedule contains
a true and complete list and description of each bank account, savings account,
other deposit relationship and safety deposit box of the Company, including the
name of the bank or other depository, the account number and the names of the
individuals having signature or other withdrawal authority with respect
thereto.  Except as disclosed on Section 2.20 of the Company Disclosure
Schedule, no consent of any bank or other depository or Person is required to
maintain any bank account, other deposit relationship or safety deposit box of
the Company.  The Company has furnished to Parent true and complete copies of
all agreements and other documents disclosed or referred to in Section 2.20 of
the Company Disclosure Schedule or in the financial statements or the notes
thereto, as well as any additional agreements or documents, reasonably requested
by Parent.
 
2.21           Disclosure.  There is no fact relating to the Company that the
Company has not disclosed to the Parent in writing that materially and adversely
affects nor, insofar as the Company can now foresee, will materially and
adversely affect, the condition (financial or otherwise), properties, assets,
liabilities, business operations, results of operations or prospects of the
Company.  No representation or warranty by the Company herein and no information
disclosed in the schedules or exhibits hereto by the Company contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 

11

--------------------------------------------------------------------------------



3.           Representations and Warranties of Parent and Acquisition Corp.
 
Parent and Acquisition Corp. jointly and severally represent and warrant to the
Company as follows:
 
3.1           Organization and Standing.
 
(a)           Parent is a corporation duly organized and existing in good
standing under the laws of the State of Colorado.  Acquisition Corp. is a
corporation duly organized and existing in good standing under the laws of the
State of Colorado.  Parent and Acquisition Corp. have heretofore delivered to
the Company complete and correct copies of their respective Articles of
Incorporation and Bylaws as now in effect.  Parent and Acquisition Corp. have
full corporate power and authority to carry on their respective businesses as
they are now being conducted and as now proposed to be conducted and to own or
lease their respective properties and assets.
 
(b)           Except for FuGEN, Inc., a Delaware corporation, Premiere Data
Services, Inc., a Delaware corporation, PDS/GIS, Inc., a Delaware corporation,
Land Links Company, LTD., a New Mexico limited liability company,  Atlantic
Systems Corporation, a Virginia corporation, Point One, L.L.C., a Virginia
limited liability company, and Acquisition Corp. (collectively, the
“Subsidiaries”), neither Parent nor Acquisition Corp. has any subsidiaries or
direct or indirect interest (by way of stock ownership or otherwise) in any
firm, corporation, limited liability company, partnership, association or
business.  Parent owns all of the issued and outstanding capital stock of the
Subsidiaries free and clear of all Liens, and none of the Subsidiaries has any
outstanding options, warrants or rights to purchase capital stock or other
equity securities, other than the capital stock owned by Parent.  Each of the
Subsidiaries is duly incorporated, validly existing and in good standing in its
respective state of organization.  Unless the context otherwise requires, all
references in this Section 3 to the “Parent” shall be treated as being a
reference to the Parent and Acquisition Corp. taken together as one enterprise.
 
3.2           Corporate Authority.  Each of Parent and/or Acquisition Corp. (as
the case may be) has full corporate power and authority to enter into the Merger
Documents and the other agreements to be made pursuant to the Merger Documents,
and to carry out the transactions contemplated hereby and thereby.  All
corporate acts and proceedings required for the authorization, execution,
delivery and performance of the Merger Documents and such other agreements and
documents by Parent and/or Acquisition Corp. (as the case may be) have been duly
and validly taken or will have been so taken prior to the Closing.  Each of the
Merger Documents constitutes a legal, valid and binding obligation of Parent
and/or Acquisition Corp. (as the case may be), each enforceable against them in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general principles of equity.
 
3.3           Broker’s and Finder’s Fees.  No person, firm, corporation or other
entity is entitled by reason of any act or omission of Parent or Acquisition
Corp. to any broker’s or finder’s fees, commission or other similar compensation
with respect to the execution and delivery of this Agreement or the Certificate
of Merger, or with respect to the consummation of the transactions contemplated
hereby or thereby.
 

12

--------------------------------------------------------------------------------



3.4           Capitalization of Parent.  The authorized capital stock of Parent
consists of (a) 50,000,000 shares of common stock, no par value per share (the
“Parent Common Stock”), of which 22,650,518 shares were issued and outstanding
as of August 15, 2005.  There is no voting trust, agreement or arrangement among
any of the beneficial holders of Parent Common Stock affecting the nomination or
election of directors or the exercise of the voting rights of Parent Common
Stock.  All outstanding shares of the capital stock of Parent are validly issued
and outstanding, fully paid and nonassessable, and none of such shares have been
issued in violation of the preemptive rights of any person.  Except as disclosed
in the Parent SEC Documents (as defined in Section 3.7(b) below), the Company
has no outstanding warrants, stock options, rights or commitments to issue
common stock, preferred stock or other Equity Securities, and there are no
outstanding securities convertible or exercisable into or exchangeable for
common stock, preferred Stock or other Equity Securities of the Parent.
 
3.5           Acquisition Corp.  Acquisition Corp. is a wholly-owned subsidiary
of Parent that was formed specifically for the purpose of the Merger and that
has not conducted any business or acquired any property, and will not conduct
any business or acquire any property prior to the Closing Date, except in
preparation for and otherwise in connection with the transactions contemplated
by this Agreement, the Certificate of Merger and the other agreements to be made
pursuant to or in connection with this Agreement and the Certificate of Merger.
 
3.6           Validity of Shares.  The shares of Parent Common Stock to be
issued pursuant to this Agreement, when issued and delivered in accordance with
the terms hereof and the Certificate of Merger shall be duly authorized, validly
issued, fully paid and nonassessable.
 
3.7           SEC Reporting and Compliance.
 
(a)           Parent filed a registration statement on Form 10-SB under the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), on April
17, 2006, which became effective sixty (60) days thereafter in accordance with
Section 12(g) of the Exchange Act and the rule promulgated thereunder.  Since
that date, Parent has filed with the Commission all statements, reports and
filings required to be filed by companies registered pursuant to Section 12(g)
of the Exchange Act.
 
(b)           Parent has provided to the Company true and complete copies of the
registration statement on Form 10-SB referred to in section 3.7(a) above, and
all annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, current
reports on Form 8-K, the Initial Registration Statement, and all amendments
thereto, and other statements, reports and filings (collectively, the “Parent
SEC Documents”) filed by the Parent with the Commission.  As of their respective
dates, the Parent SEC Documents (i) were prepared in accordance with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the Commission thereunder applicable to such Parent
SEC Documents, and (ii) did not at the time they were filed (or if amended or
superseded by a filing before the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  None of Parent’s subsidiaries is required to file any
forms, reports or other documents with the SEC.
 

13

--------------------------------------------------------------------------------



(c)           As of the date hereof, Parent has not filed, and nothing has
occurred with respect to which Parent would be required to file, any report on
Form 8-K since August 13, 2007.  Prior to and until the Closing, Parent will
provide to the Company copies of any and all amendments or supplements to the
Parent SEC Documents filed with the Commission since August 13, 2007, and any
and all subsequent statements, reports and filings filed by the Parent with the
Commission or delivered to the stockholders of Parent.
 
(d)           Parent is not an investment company within the meaning of Section
3 of the Investment Company Act.
 
(e)           The shares of Parent Common Stock are quoted on the
Over-the-Counter (OTC) Bulletin Board under the symbol “XDRC.OB” and Parent is
in compliance in all material respects with all rules and regulations of the OTC
Bulletin Board applicable to it and the Parent Stock.  The OTC Bulletin Board
has cleared the Form 211 filed by Parent pursuant to Rule 15c2-11(a)(5) of the
Exchange Act.
 
(f)           Between the date hereof and the Closing Date, Parent shall
continue to satisfy the filing requirements of the Exchange Act and all other
requirements of applicable securities laws and the OTC Bulletin Board.
 
(g)           Parent has otherwise complied with the Securities Act of 1933, as
amended (the “Securities Act”), Exchange Act and all other applicable federal
and state securities laws.
 
3.8           Financial Statements.  The consolidated balance sheets, statements
of operations, statements of changes in shareholders’ equity and statements of
cash flows contained in the Parent SEC Documents (the “Parent Financial
Statements”) (i) have been prepared in accordance with GAAP applied on a basis
consistent with prior periods (and, in the case of unaudited financial
information, on a basis consistent with year-end audits), (ii) are in accordance
with the books and records of the Parent, and (iii) present fairly in all
material respects the financial condition of the Parent at the dates therein
specified and the results of its operations and changes in financial position
for the periods therein specified.  The financial statements included in the
Annual Report on Form 10-KSB for the fiscal years ended December 31, 2005 and
December 31, 2006, are audited by, and include the related report of Ehrhardt
Keefe Steiner & Hottman PC, Parent’s independent certified public
accountants.  The financial information included in the Quarterly Report on Form
10-QSB for the quarter ended June, 30, 2007, is unaudited, but reflects all
adjustments (including normally recurring accounts) that Parent considers
necessary for a fair presentation of such information and have been prepared in
accordance with generally accepted accounting principles, consistently applied.
 
3.9           Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of
Parent or Acquisition Corp. required in connection with the consummation of the
Merger shall have been obtained prior to, or be effective as of, the Closing.
 

14

--------------------------------------------------------------------------------



3.10           Compliance with Laws and Instruments.  The execution, delivery
and performance by Parent and/or Acquisition Corp. of this Agreement, the
Certificate of Merger and the other agreements to be made by Parent or
Acquisition Corp. pursuant to or in connection with this Agreement or the
Certificate of Merger and the consummation by Parent and/or Acquisition Corp. of
the transactions contemplated by the Merger Documents will not cause Parent
and/or Acquisition Corp. to violate or contravene (i) any provision of law, (ii)
any rule or regulation of any agency or government, (iii) any order, judgment or
decree of any court, or (v) any provision of their respective articles or
certificate of incorporation or Bylaws as amended and in effect on and as of the
Closing Date and will not violate or be in conflict with, result in a breach of
or constitute (with or without notice or lapse of time, or both) a default under
any indenture, loan or credit agreement, deed of trust, mortgage, security
agreement or other agreement or contract to which Parent or Acquisition Corp. is
a party or by which Parent and/or Acquisition Corp. or any of their respective
properties is bound.
 
3.11           No General Solicitation.  In issuing Parent Common Stock in the
Merger hereunder, neither Parent nor anyone acting on its behalf has offered to
sell the Parent Common Stock by any form of general solicitation or advertising.
 
3.12           Binding Obligations.  The Merger Documents constitute the legal,
valid and binding obligations of the Parent and Acquisition Corp., and are
enforceable against the Parent and Acquisition Corp., in accordance with their
respective terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
3.13           Absence of Undisclosed Liabilities.  Neither Parent nor
Acquisition Corp. has any obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due), arising out
of any transaction entered into at or prior to the Closing, except (a) as
disclosed in the Parent SEC Documents, (b) to the extent set forth on or
reserved against in the audited balance sheet of Parent as of June 30, 2007 (the
“Parent Balance Sheet”) or the Notes to the Parent Financial Statements, (c)
current liabilities incurred and obligations under agreements entered into in
the usual and ordinary course of business since June 30, 2007 (the “Parent
Balance Sheet Date”), none of which (individually or in the aggregate)
materially and adversely affects the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of the Parent or Acquisition Corp., taken as a whole (the “Condition
of the Parent”), and (d) by the specific terms of any written agreement,
document or arrangement attached as an exhibit to the Parent SEC Documents.
 
3.14           Changes.  Since the Parent Balance Sheet Date, except as
disclosed in the Parent SEC Documents, or in accordance with the terms of this
Agreement, Parent has not (a) incurred any debts, obligations or liabilities,
absolute, accrued or, to the Parent’s knowledge, contingent, whether due or to
become due, except for current liabilities incurred in the usual and ordinary
course of business, (b) discharged or satisfied any Liens other than those
securing, or paid any obligation or liability other than, current liabilities
shown on the Parent Balance Sheet and current liabilities incurred since the
Parent Balance Sheet Date, in each case in the usual and ordinary course of
business, (c) mortgaged, pledged or subjected to Lien any of its assets,
tangible or intangible, other than in the usual and ordinary course of business,
(d) sold,
 

15

--------------------------------------------------------------------------------



transferred or leased any of its assets, except in the usual and ordinary course
of business, (e) cancelled or compromised any debt or claim, or waived or
released any right of material value, (f) suffered any physical damage,
destruction or loss (whether or not covered by insurance) which could reasonably
be expected to have a material adverse effect on the Condition of the Parent,
(g) entered into any transaction other than in the usual and ordinary course of
business, (h) encountered any labor union difficulties, (i) made or granted any
wage or salary increase or made any increase in the amounts payable under any
profit sharing, bonus, deferred compensation, severance pay, insurance, pension,
retirement or other employee benefit plan, agreement or arrangement, other than
in the ordinary course of business consistent with past practice, or entered
into any employment agreement, (j) issued or sold any shares of capital stock,
bonds, notes, debentures or other securities or granted any options (including
employee stock options), warrants or other rights with respect thereto, (k)
declared or paid any dividends on or made any other distributions with respect
to, or purchased or redeemed, any of its outstanding capital stock, (l) suffered
or experienced any change in, or condition affecting, the financial condition of
the Parent other than changes, events or conditions in the usual and ordinary
course of its business, none of which (either by itself or in conjunction with
all such other changes, events and conditions) could reasonably be expected to
have a material adverse effect on the Condition of the Parent, (m) made any
change in the accounting principles, methods or practices followed by it or
depreciation or amortization policies or rates theretofore adopted, (n) made or
permitted any amendment or termination of any material contract, agreement or
license to which it is a party, (o) suffered any material loss not reflected in
the Parent Balance Sheet or its statement of income for the period ended on the
Parent Balance Sheet Date, (p) paid, or made any accrual or arrangement for
payment of, bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer, director, employee,
stockholder or consultant, or (q) entered into any agreement, or otherwise
obligated itself, to do any of the foregoing.
 
3.15           Tax Returns and Audits.  All required federal, state and local
Tax Returns of the Parent have been accurately prepared in all material respects
and duly and timely filed, and all federal, state and local Taxes required to be
paid with respect to the periods covered by such returns have been paid to the
extent that the same are material and have become due, except where the failure
so to file or pay could not reasonably be expected to have a material adverse
effect upon the Condition of the Parent.  The Parent is not and has not been
delinquent in the payment of any Tax.  The Parent has not had a Tax deficiency
assessed against it.  None of the Parent’s federal income tax returns nor any
state or local income or franchise tax returns has been audited by governmental
authorities.  The reserves for Taxes reflected on the Parent Balance Sheet are
sufficient for the payment of all unpaid Taxes payable by the Parent with
respect to the period ended on the Parent Balance Sheet Date.  There are no
federal, state, local or foreign audits, actions, suits, proceedings,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns of the Parent now pending, and the Parent has not received any
notice of any proposed audits, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns.
 
3.16           Employee Benefit Plans; ERISA.
 
(a)           Except as disclosed in the Parent SEC Documents, there are no
“employee benefit plans” (within the meaning of Section 3(3) of the Employee
Retirement Income Security
 

16

--------------------------------------------------------------------------------



Act of 1974, as amended (“ERISA”) nor any other employee benefit or fringe
benefit arrangements, practices, contracts, policies or programs other than
programs merely involving the regular payment of wages, commissions, or bonuses
established, maintained or contributed to by the Parent.  Any plans listed in
the Parent SEC Documents are hereinafter referred to as the “Parent Employee
Benefit Plans.”
 
(b)           Any current and prior material documents, including all amendments
thereto, with respect to each Parent Employee Benefit Plan have been given to
the Company or its advisors.
 
(c)           All Parent Employee Benefit Plans are in material compliance with
the applicable requirements of ERISA, the Code and any other applicable state,
federal or foreign law.
 
(d)           There are no pending, or to the knowledge of the Parent,
threatened, claims or lawsuits which have been asserted or instituted against
any Parent Employee Benefit Plan, the assets of any of the trusts or funds under
the Parent Employee Benefit Plans, the plan sponsor or the plan administrator of
any of the Parent Employee Benefit Plans or against any fiduciary of a Parent
Employee Benefit Plan with respect to the operation of such plan.
 
(e)           There is no pending, or to the knowledge of the Parent,
threatened, investigation or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Parent
Employee Benefit Plan.
 
(f)           No actual or, to the knowledge of Parent, contingent liability
exists with respect to the funding of any Parent Employee Benefit Plan or for
any other expense or obligation of any Parent Employee Benefit Plan, except as
disclosed on the financial statements of the Parent or the Parent SEC Documents,
and to the knowledge of the Parent, no contingent liability exists under ERISA
with respect to any “multi-employer plan,” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.
 
3.17           Litigation.  Except as disclosed in the Parent SEC Documents,
there is no legal action, suit, arbitration or other legal, administrative or
other governmental proceeding pending or, to the knowledge of the Parent,
threatened against or affecting the Parent or Acquisition Corp. or their
properties, assets or business.  To the knowledge of the Parent, neither Parent
nor Acquisition Corp. is in default with respect to any order, writ, judgment,
injunction, decree, determination or award of any court or any governmental
agency or instrumentality or arbitration authority.
 
3.18           Interested Party Transactions.  Except as disclosed in the Parent
SEC Documents, no officer, director or stockholder of the Parent or any
Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any such Person or the Parent has or has had, either directly
or indirectly, (a) an interest in any Person that (i) furnishes or sells
services or products that are furnished or sold or are proposed to be furnished
or sold by the Parent or (ii) purchases from or sells or furnishes to the Parent
any goods or services, or (b) a
 

17

--------------------------------------------------------------------------------



beneficial interest in any contract or agreement to which the Parent is a party
or by which it may be bound or affected.
 
3.19           Questionable Payments.  Neither the Parent, Acquisition Corp. nor
to the knowledge of the Parent, any director, officer, agent, employee or other
Person associated with or acting on behalf of the Parent or Acquisition Corp.,
has used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payments to government officials or employees from corporate
funds; established or maintained any unlawful or unrecorded fund of corporate
monies or other assets; made any false or fictitious entries on the books of
record of any such corporations; or made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
 
3.20           Assets and Contracts.  Except as expressly set forth in the
Parent SEC Documents (a) the Parent is not a party to any written or oral
agreement not made in the ordinary course of business that is material to the
Parent; and (b) Parent does not own any real property.
 
3.21           Disclosure.  There is no fact relating to Parent that Parent has
not disclosed to the Company in writing that materially and adversely affects
nor, insofar as Parent can now foresee, will materially and adversely affect,
the condition (financial or otherwise), properties, assets, liabilities,
business operations, results of operations or prospects of Parent.  No
representation or warranty by Parent herein and no information disclosed in the
schedules or exhibits hereto by Parent contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.
 
4.
Letter of Transmittal

 
Promptly after the Effective Time, Parent shall cause to be mailed to each
holder of record of Company Stock that was converted pursuant to Section 1.5
hereof into the right to receive Parent Common Stock a letter of transmittal
(“Letter of Transmittal”), in substantially the form attached hereto as Exhibit
E, which shall contain additional representations, warranties and covenants of
such Stockholder, including, without limitation, that (i) such Stockholder has
full right, power and authority to deliver such Company Common Stock and Letter
of Transmittal, (ii) the delivery of such Company Common Stock will not violate
or be in conflict with, result in a breach of or constitute a default under, any
indenture, loan or credit agreement, deed of trust, mortgage, security agreement
or other agreement or instrument to which such Stockholder is bound or affected,
(iii) such Stockholder has good, valid and marketable title to all shares of
Company Common Stock indicated in such Letter of Transmittal and that such
Stockholder is not affected by any voting trust, agreement or arrangement
affecting the voting rights of such Company Common Stock, (iv) such Stockholder
is acquiring Parent Common Stock for investment purposes, and not with a view to
selling or otherwise distributing such Parent Common Stock in violation of the
Securities Act or the securities laws of any state, (v) that it has adequate net
worth and means of providing for its current needs and contingencies to sustain
a complete loss of its investment in the Parent Common Stock, (vi) that it has
such knowledge and experience in business and financial matters and with respect
to investments in securities so as to enable it to understand and evaluate the
risks of its investment in the Parent Common Stock and form an investment
decision with respect thereto, (vii) such Stockholder has had an opportunity to
ask and receive answers to any questions such Stockholder may have had
 

18

--------------------------------------------------------------------------------



concerning the terms and conditions of the Merger and the Parent Common Stock
and has obtained any additional information that such Stockholder has
requested.  Delivery shall be effected, and risk of loss and title to the Parent
Common Stock shall pass, only upon delivery to the Parent (or an agent of the
Parent) of (x) certificates evidencing ownership thereof as contemplated by
Section 1.5(c) hereof (or affidavit of lost certificate), and (y) the Letter of
Transmittal.
 
5.
Conduct of Businesses Pending the Merger.

 
5.1           Conduct of Business by the Company Pending the Merger.  Prior to
the Effective Time, unless Parent or Acquisition Corp. shall otherwise agree in
writing or as otherwise contemplated by this Agreement:
 
(a)           the business of the Company shall be conducted only in the
ordinary course;
 
(b)           the Company shall not (i) directly or indirectly redeem, purchase
or otherwise acquire or agree to redeem, purchase or otherwise acquire any
shares of its capital stock; (ii) amend its Certificate of Incorporation or
Bylaws; or (iii) split, combine or reclassify the outstanding Company Common
Stock or declare, set aside or pay any dividend payable in cash, stock or
property or make any distribution with respect to any such stock;
 
(c)           the Company shall not (i) issue or agree to issue any additional
shares of, or options, warrants or rights of any kind to acquire any shares of,
Company Common Stock; (ii) acquire or dispose of any fixed assets or acquire or
dispose of any other substantial assets other than in the ordinary course of
business; (iii) incur additional Indebtedness or any other liabilities or enter
into any other transaction other than in the ordinary course of business; (iv)
enter into any contract, agreement, commitment or arrangement with respect to
any of the foregoing; or (v) except as contemplated by this Agreement, enter
into any contract, agreement, commitment or arrangement to dissolve, merge,
consolidate or enter into any other material business combination;
 
(d)           the Company shall use its commercially reasonable efforts to
preserve intact the business organization of the Company, to keep available the
service of its present officers and key employees, and to preserve the good will
of those having business relationships with it;
 
(e)           the Company will not, nor will it authorize any director or
authorize or permit any officer or employee or any attorney, accountant or other
representative retained by it to, make, solicit, encourage any inquiries with
respect to, or engage in any negotiations concerning, any Acquisition Proposal
(as defined below).  The Company will promptly advise Parent orally and in
writing of any such inquiries or proposals (or requests for information) and the
substance thereof.  As used in this paragraph, “Acquisition Proposal” shall mean
any proposal for a merger or other business combination involving the Company or
for the acquisition of a substantial equity interest in it or all or a
significant portion of the assets of it other than as contemplated by this
Agreement.  The Company will immediately cease and cause
 

19

--------------------------------------------------------------------------------



to be terminated any existing activities, discussions or negotiations with any
person conducted heretofore with respect to any of the foregoing; and
 
(f)           the Company will not enter into any new employment agreements with
any of its officers or employees or grant any increases in the compensation or
benefits of its officers and employees other than increases in the ordinary
course of business and consistent with past practice or amend any employee
benefit plan or arrangement.
 
5.2           Conduct of Business by Parent and Acquisition Corp.  Pending the
Merger, prior to the Effective Time, unless the Company shall otherwise agree in
writing or as otherwise contemplated by this Agreement:
 
(a)           the business of Parent and Acquisition Corp. shall be conducted
only in the ordinary course;
 
(b)           neither Parent nor Acquisition Corp. shall (i) directly or
indirectly redeem, purchase or otherwise acquire or agree to redeem, purchase or
otherwise acquire any shares of its capital stock; (ii) amend its articles or
certificate of incorporation or Bylaws; (iii) split, combine or reclassify its
capital stock or declare, set aside or pay any dividend payable in cash, stock
or property or make any distribution with respect to such stock, or (iv) enter
into any contract, agreement, commitment or arrangement to dissolve; and
 
(c)           neither the Parent nor Acquisition Corp. will enter into any new
employment agreements with any of their officers or employees or grant any
increases in the compensation or benefits of their officers or employees.
 
6.
Additional Agreements.

 
6.1           Additional Covenants.  Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including using its commercially reasonable efforts to satisfy
the conditions precedent to the obligations of any of the parties hereto to
obtain all necessary waivers, and to lift any injunction or other legal bar to
the Merger (and, in such case, to proceed with the Merger as expeditiously as
possible).  In order to obtain any necessary governmental or regulatory action
or non-action, waiver, consent, extension or approval, each of Parent,
Acquisition Corp. and the Company agrees to take all reasonable actions and to
enter into all reasonable agreements as may be necessary to obtain timely
governmental or regulatory approvals and to take such further action in
connection therewith as may be necessary.  In case at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, the proper officers and/or directors of Parent,
Acquisition Corp. and the Company shall take all such necessary action.
 
6.2           Publicity.  No party shall issue any press release or public
announcement pertaining to the Merger that has not been agreed upon in advance
by Parent and the Company, except as Parent reasonably determines to be
necessary in order to comply with the rules of the Commission or of the
principal trading exchange or market for Parent Common Stock; provided,
 

20

--------------------------------------------------------------------------------



that in such case Parent will use its best efforts to allow the Company to
review and reasonably approve any press release or public announcement prior to
its release.
 
6.3           Registration Rights Agreement.  As of the Effective Time, Parent
shall enter into a Registration Rights Agreement with each of the Stockholders
on substantially the terms set forth in the form of agreement attached as
Exhibit F.
 
6.4           Indemnification of Officers and Directors. From and after the
Effective Time, Parent shall cause the Surviving Corporation and the
Subsidiaries (if applicable) to fulfill and honor in all respects the
obligations of Company pursuant to any indemnification provisions under the
certificate of incorporation and bylaws of the Company as each is in effect on
the date of this Agreement (the persons entitled to be indemnified pursuant to
such provisions, and all other current and former directors and officers of
Target and its Subsidiaries, being referred to collectively as the “Indemnified
Parties”).  Parent shall cause the certificate of incorporation and bylaws of
the Surviving Corporation to contain the provisions with respect to
indemnification and exculpation from liability set forth in Company’s
certificate of incorporation and bylaws on the date of this Agreement, which
provisions shall not be amended, repealed or otherwise modified after the
Effective Time in any manner that would adversely affect the rights thereunder
of any Indemnified Party.
 
7.
Conditions of Parties’ Obligations.

 
7.1           Parent and Acquisition Corp. Obligations.  The obligations of
Parent and Acquisition Corp. under this Agreement, the Certificate of Merger and
the Statement of Merger are subject to the fulfillment at or prior to the
Closing of the following conditions, any of which may be waived, in whole or in
part, by Parent.
 
(a)           Accuracy of Representations.  The representations and warranties
of the Company set forth in this Agreement  (excluding any representation or
warranty that refers specifically to “the date of this Agreement,” “the date
hereof” or any other date other than the Closing Date) shall be accurate in all
material respects as of the Closing Date as if made on and as of the Closing
Date (it being understood that, for purposes of determining the accuracy of such
representations and warranties, (i) any update of or modification to the Company
Disclosure Schedule made or purported to have been made after the date of this
Agreement shall be disregarded, (ii) any inaccuracy that does not have a
Material Adverse Effect on the Company shall be disregarded, (iii) any
inaccuracy that results from or relates to general business or economic
conditions shall be disregarded, (iv) any inaccuracy that results from or
relates to conditions generally affecting the industry in which the Company
competes shall be disregarded, (v) any inaccuracy that results from or relates
to the announcement or pendency of the Merger or any of the other transactions
contemplated by this Agreement shall be disregarded, and (vi) any inaccuracy
that results from or relates to the taking of any action contemplated by this
Agreement shall be disregarded).
 
(b)           Compliance with Agreement.  The Company shall have performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by it on or before the Closing
Date and this Agreement and the Merger shall have been duly authorized by the
Board of Directors of the Company and, to the
 

21

--------------------------------------------------------------------------------



extent required by the DGCL, have been approved by the requisite vote of the
Stockholders, and all of the corporate acts and other proceedings required for
the due and valid authorization, execution, delivery and performance of the
Merger Documents and the consummation of the Merger have been validly and
appropriately taken, except for the filing of the Certificate of Merger, which
shall be filed upon or promptly after the Closing.
 
(c)           No Default or Adverse Change.  There shall not exist on the
Closing Date any Default or Event of Default or any event or condition that,
with the giving of notice or lapse of time, or both, would constitute a Default
or Event of Default, and since the Balance Sheet Date, there shall have been no
Material Adverse Change in the Condition of the Company.
 
(d)           The Company shall have delivered to Parent a certificate dated the
Closing Date, executed on its behalf by Charles Killpack, the President and
Chief Executive Officer of the Company, certifying the satisfaction of the
conditions specified in paragraphs (a), (b) and (c) of this Section 7.1.
 
(e)           No Restraining Action.  No action or proceeding before any court,
governmental body or agency shall have been threatened, asserted or instituted
to restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the Certificate of Merger or the carrying out of the transactions
contemplated by the Merger Documents.
 
(f)           Supporting Documents.  Parent and Acquisition Corp. shall have
received the following:
 
(i)           Copies of resolutions of the Board of Directors and the
Stockholders of the Company, certified by the Secretary of the Company,
authorizing and approving the execution, delivery and performance of the Merger
Documents and all other documents and instruments to be delivered pursuant
hereto and thereto.
 
(ii)           A certificate of incumbency executed by the Secretary of the
Company certifying the names, titles and signatures of the officers authorized
to execute any documents referred to in this Agreement and further certifying
that the Certificate of Incorporation and Bylaws of the Company delivered to
Parent and Acquisition Corp. at the time of the execution of this Agreement have
been validly adopted and have not been amended or modified.
 
(iii)           A certificate, dated the Closing Date, executed by the Company’s
Secretary, certifying that, except for the filing of the Statement of Merger and
Certificate of Merger: (i) all consents, authorizations, orders and approvals
of, and filings and registrations with, any court, governmental body or
instrumentality that are required for the execution and delivery of this
Agreement, the Certificate of Merger and the consummation of the Merger shall
have been duly made or obtained, and all material consents by third parties that
are required for the Merger have been obtained; and (ii) no action or proceeding
before any court, governmental body or agency has been threatened, asserted or
instituted to restrain or prohibit, or to obtain substantial damages in respect
of, this Agreement, the Statement of Merger, the Certificate of Merger or the
carrying out of the transactions contemplated by the Merger Documents.
 

22

--------------------------------------------------------------------------------



(iv)           Evidence as of a recent date of the good standing and corporate
existence of the Company issued by the Secretary of State of the State of
Delaware and evidence that the Company is qualified to transact business as a
foreign corporation and is in good standing in each other state of the United
States and in each other jurisdiction where the character of the property owned
or leased by it or the nature of its activities makes such qualification
necessary.
 
(v)           No more than 15% of the Stockholders of the Company shall have
voted against the Merger or shall have demanded or exercised their appraisal
rights pursuant Section 262 of the DGCL.
 
(vi)           Termination Agreements in the form previously delivered to Parent
causing the termination of all warrants to purchase shares of the Company’s
Series B-1 Preferred Stock and Series C Preferred Stock.
 
(vii)           Such additional supporting documentation and other information
with respect to the transactions contemplated hereby as Parent and Acquisition
Corp. may reasonably request.
 
(g)           Registration Rights Agreement.  Parent shall have entered into a
Registration Rights Agreement with each of the Stockholders on substantially the
terms set forth in the form of agreement attached as Exhibit F.
 
(h)           Proceedings and Documents.  All corporate and other proceedings
and actions taken in connection with the transactions contemplated hereby and
all certificates, opinions, agreements, instruments and documents mentioned
herein or incident to any such transactions shall be reasonably satisfactory in
form and substance to Parent and Acquisition Corp.  The Company shall furnish to
Parent and Acquisition Corp. such supporting documentation and evidence of the
satisfaction of any or all of the conditions precedent specified in this Section
7.1 as Parent or its counsel may reasonably request.
 
7.2           Company Obligations.  The obligations of the Company under this
Agreement, the Certificate of Merger and the Statement of Merger are subject to
the fulfillment at or prior to the Closing of the following conditions, and of
which may be waived, in whole or in part, by the Company:
 
(a)           Accuracy of Representations.  The representations and warranties
of Parent and Acquisition Corp. set forth in this Agreement (excluding any
representation or warranty that refers specifically to “the date of this
Agreement,” “the date hereof” or any other date other than the Closing Date)
shall be accurate in all material respects as of the Closing Date as if made on
and as of the Closing Date (it being understood that, for purposes of
determining the accuracy of such representations and warranties, (i) any update
of or modification to the Parent Company Disclosure Schedule made or purported
to have been made after the date of this Agreement shall be disregarded, (ii)
any inaccuracy that does not have a Material Adverse Effect on the Parent or any
subsidiary of the Parent shall be disregarded, (iii) any inaccuracy that results
from or relates to general business or economic conditions shall be disregarded,
(iv) any inaccuracy that results from or relates to conditions generally
affecting the industry in which the
 

23

--------------------------------------------------------------------------------



Parent competes shall be disregarded, and (v) any inaccuracy that results from
or relates to the taking of any action contemplated by this Agreement shall be
disregarded)
 
(b)           Compliance with Agreement.  Parent and Acquisition Corp. shall
have performed and complied in all material respects with all agreements and
conditions required by this Agreement and the Certificate of Merger to be
performed or complied with by them on or before the Closing Date.
 
(c)           No Default or Adverse Change.  There shall not exist on the
Closing Date any Default or Event of Default or any event or condition, that
with the giving of notice or lapse of time, or both, would constitute a Default
of Event of Default, and since the Parent Balance Sheet Date, there shall have
been no Material Adverse Change in the Condition of the Parent.
 
(d)           Certificate of Officer.  Parent and Acquisition Corp. shall have
delivered to the Company a certificate dated the Closing Date, executed on their
behalf by their respective President and CEO, certifying the satisfaction of the
conditions specified in paragraphs (a), (b), and (c) of this Section 7.2.
 
(e)           Supporting Documents.  The Company shall have received the
following:
 
(1)           Copies of resolutions of Parent’s and Acquisition Corp.’s
respective boards of directors and the sole shareholder of Acquisition Corp.,
certified by their respective Secretaries, authorizing and approving, to the
extent applicable, the execution, delivery and performance of this Agreement,
the Statement of Merger, the Certificate of Merger, the Certificate of Amendment
and all other documents and instruments to be delivered by them pursuant hereto
and thereto.
 
(2)           A certificate of incumbency executed by the respective Secretaries
of Parent and Acquisition Corp. certifying the names, titles and signatures of
the officers authorized to execute the documents referred to in paragraph (1)
above and further certifying that the articles or certificates of incorporation
and Bylaws of Parent and Acquisition Corp. appended thereto have not been
amended or modified.
 
(3)           A certificate, dated the Closing Date, executed by the Secretary
of each of the Parent and Acquisition Corp., certifying that, except for the
filing of the Certificate of Merger: (i) all consents, authorizations, orders
and approvals of, and filings and registrations with, any court, governmental
body or instrumentality that are required for the execution and delivery of this
Agreement, the Certificate of Merger, the Certificate of Merger, the Certificate
of Amendment and the consummation of the Merger shall have been duly made or
obtained, and all material consents by third parties required for the Merger
have been obtained; and (ii) no action or proceeding before any court,
governmental body or agency has been threatened, asserted or instituted to
restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the Certificate of Merger or the carrying out of the transactions
contemplated by any of the Merger Documents.
 

24

--------------------------------------------------------------------------------



(4)           Evidence as of a recent date of the good standing and corporate
existence of the Parent made available to the Company by the Secretary of State
of Colorado.
 
(5)           Evidence as of a recent date of the good standing and corporate
existence of Acquisition Corp. issued by the Secretary of State of Colorado.
 
(6)           No more than 15% of the Stockholders of the Company shall have
voted against the Merger or shall have demanded or exercised their appraisal
rights pursuant Section 262 of the DGCL.
 
(7)           Such additional supporting documentation and other information
with respect to the transactions contemplated hereby as the Company may
reasonably request.
 
(f)           Registration Rights Agreement.  Each of the Stockholders shall
enter into a Registration Rights Agreement on substantially the terms set forth
in the form of agreement attached as Exhibit F.
 
(g)           Proceedings and Documents.  All corporate and other proceedings
and actions taken in connection with the transactions contemplated hereby and
all certificates, opinions, agreements, instruments and documents mentioned
herein or incident to any such transactions shall be satisfactory in form and
substance to the Company.  Parent and Acquisition Corp. shall furnish to the
Company such supporting documentation and evidence of satisfaction of any or all
of the conditions specified in this Section 7.2 as the Company may reasonably
request.
 
8.
Survival of Representations and Warranties; Indemnification.

 
(a)           Company Representations. Except as set forth below, the
representations and warranties of the Company made in Section 2 of this
Agreement (including the applicable Company Disclosure Schedules to the
Agreement which are hereby incorporated by reference) shall survive for one (1)
year beyond the Effective Time.  Notwithstanding the foregoing, the
representations and warranties set forth in Sections 2.1, 2.3 and 2.5 shall
survive until the date that is 60 trading days following the Trigger Date.
 
(b)           Company Indemnification.  Notwithstanding Section 8(a) above, the
aggregate maximum amount of damages that may be recovered by the Parent or
Acquisition Corp.  arising out of or in connection with the breach of any of the
representations and warranties of the Company made in Section 2 of this
Agreement shall not exceed $550,000.  This Section 8 shall not limit any claim
for fraud or for breach of any covenant or agreement of the parties which by its
terms contemplates performance after the Effective Time.  In the event of a
breach for which indemnity if available pursuant to this Section 8(b), the
Company shall be entitled to compensate Parent or Acquisition Corp. either with
cash or by returning shares of common stock of the Parent issued pursuant to
this Agreement, which shares shall be valued for purposes of such
indemnification claim at the Parent Stock Value.
 

25

--------------------------------------------------------------------------------



(c)           Parent and Acquisition Corp. Representations. Except as set forth
below, the representations and warranties of the Parent and the Acquisition
Corp. made in Section 3 of this Agreement shall survive for one (1) year beyond
the Effective Time; provided, however, that the one-year survival period shall
be extended by the Delay Period (as defined in Section 1.8(a)
above).  Notwithstanding the foregoing, the representations and warranties set
forth in Sections 3.1, 3.2, 3.4, and 3.6 shall survive until the date that is 60
trading days following the Trigger Date.
 
(d)           Parent and Acquisition Corp. Indemnification.  Notwithstanding
Section 8(c) above, the aggregate maximum amount of damages that may be
recovered by the Company arising out of or in connection with the breach of any
of the representations and warranties of the parties made in Section 3 of this
Agreement shall not exceed $550,000.  This Section 8(d) shall not limit any
claim for fraud or for breach of any covenant or agreement of the parties which
by its terms contemplates performance after the Effective Time.
 
9.
Amendment of Agreement.

 
This Agreement, the Certificate of Merger, and the Statement of Merger may be
amended or modified at any time in all respects by an instrument in writing
executed (i) in the case of this Agreement by the parties hereto; and (ii) in
the case of the Certificate of Merger and Statement of Merger by the parties
thereto.
 
10.
Definitions.

 
Unless the context otherwise requires, the terms defined in this Section 10
shall have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.
 
“Acquisition Corp.” means Pixx Acquisition Corp., a Delaware corporation.
 
“Acquisition Proposal” shall have the meaning assigned to such term in each of
Section 5.1(e) hereof.
 
“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, the indicated Person.
 
“Agreement” shall mean this Agreement.
 
“Average Closing Price” shall mean the average daily closing price of the Parent
Common Stock for the 20 trading days ending two days prior to the Closing.
 
“Balance Sheet” and “Balance Sheet Date” shall have the meanings assigned to
such terms in Section 2.9 hereof.
 
“CBCA” shall have the meaning assigned to it in the second recital hereof.
 
“Certificate of Merger” shall have the meaning assigned to it in the second
recital hereof.
 

26

--------------------------------------------------------------------------------



“Closing” and “Closing Date” shall have the meanings assigned to such terms in
Section 11 hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commission” shall mean the U.S. Securities and Exchange Commission.
 
“Company” shall mean Pixxures, Inc., a Delaware corporation.
 
“Company Common Stock” shall have the meaning assigned to it in Section
1.5(a)(ii) hereof.
 
Company Disclosure Schedule shall have the meaning assigned to it in Section 2
hereof.
 
“Company Employee Benefit Plans” shall have the meaning assigned to it in
Section 2.17 hereof.
 
“Company Preferred Stock” shall have the meaning assigned to it in Section
1.5(a)(iii) hereof.
 
“Company Stock” shall have the meaning assigned to it in Section 1.5(b).
 
“Condition of the Company” shall have the meaning assigned to it in Section 2.2
hereof.
 
“Condition of the Parent” shall have the meaning assigned to it in Section 3.13
hereof.
 
“Constituent Corporations” shall have the meaning assigned to it in Section 1.4
hereof.
 
“Default” shall mean a default or failure in the due observance or performance
of any covenant, condition or agreement on the part of the Company, Parent, or
Acquisition Corp. to be observed or performed under the terms of this Agreement,
or any  Merger Document, if such default or failure in performance shall remain
unremedied for five (5) days (or such longer period if otherwise specified in
this Agreement).
 
“DGCL” shall have the meaning assigned to it in the second recital hereof.
 
“Effective Time” shall have the meaning assigned to it in Section 1.2 hereof.
 
“Equity Security” shall mean any stock or similar security of an issuer or any
security (whether stock or Indebtedness for Borrowed Money) convertible, with or
without consideration, into any stock or similar equity security, or any
security (whether stock or Indebtedness for Borrowed Money) carrying any warrant
or right to subscribe to or purchase any stock or similar security, or any such
warrant or right.
 
“ERISA” shall have the meaning assigned to it in Section 2.17 hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 

27

--------------------------------------------------------------------------------



“Event of Default” shall mean (a) the failure of the Company, Parent, or
Acquisition Corp. to pay any Indebtedness for Borrowed Money, or any interest or
premium thereon, within five (5) days after the same shall become due, whether
such Indebtedness shall become due by scheduled maturity, by required
prepayment, by acceleration, by demand or otherwise, (b) an event of default
under any agreement or instrument evidencing or securing or relating to any such
Indebtedness, or (c) the failure of the Company, Parent, or Acquisition Corp. to
perform or observe any material term, covenant, agreement or condition on its
part to be performed or observed under any agreement or instrument evidencing or
securing or relating to any such Indebtedness when such term, covenant or
agreement is required to be performed or observed.
 
“GAAP” shall have the meaning assigned to it in Section 2.9 hereof.
 
“Indebtedness” shall mean any obligation of the Company, Parent, or Acquisition
Corp. which under generally accepted accounting principles is required to be
shown on the balance sheet of the Company, Parent, or Acquisition Corp.,
respectively, as a liability. Any obligation secured by a Lien on, or payable
out of the proceeds of production from, property of the Company, Parent, or
Acquisition Corp., shall be deemed to be Indebtedness of the respective entity
even though such obligation is not assumed by the such entity.
 
“Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in respect of
money borrowed including, without limitation, Indebtedness which represents the
unpaid amount of the purchase price of any property and is incurred in lieu of
borrowing money or using available funds to pay such amounts and not
constituting an account payable or expense accrual incurred or assumed in the
ordinary course of business of the Company, Parent, or Acquisition Corp.,
respectively, (b) all Indebtedness evidenced by a promissory note, bond or
similar written obligation to pay money of the Company, Parent, or Acquisition
Corp., respectively ,or (c) all such Indebtedness guaranteed by the of the
Company, Parent, or Acquisition Corp., respectively, or for which the of the
Company, Parent, or Acquisition Corp., respectively, is otherwise contingently
liable.
 
“Initial Registration Statement” shall have the meaning assigned to it in
Section 1.8(a) hereof.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
 
“knowledge” and “know” means, when referring to any person or entity, the actual
knowledge of such person or entity of a particular matter or fact, and what that
person or entity would have reasonably known after due inquiry. An entity will
be deemed to have “knowledge” of a particular fact or other matter if any
individual who is serving, or who has served, as an executive officer of such
entity has actual “knowledge” of such fact or other matter, or had actual
“knowledge” during the time of such service of such fact or other matter, or
would have had “knowledge” of such particular fact or matter after due inquiry.
 
“Letter of Transmittal” shall have the meaning assigned to it in Section 4
hereof.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement,
 

28

--------------------------------------------------------------------------------



any lease in the nature thereof and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction and
including any lien or charge arising by statute or other law.
 
“Material Adverse Change” means, with respect to any Person, an adverse change
in the financial condition or results of operations of the Person since the date
of this Agreement; provided, however, that for purposes of determining whether
there shall have been any such material adverse change, (i) any adverse change
resulting from or relating to general business or economic conditions shall be
disregarded, (ii) any adverse change resulting from or relating to conditions
generally affecting the industry in which the Person competes shall be
disregarded, (iii) any adverse change resulting from or relating to the
announcement or pendency of the Merger or any of the other transactions
contemplated by this Agreement shall be disregarded, and (iv) any adverse change
resulting from or relating to the taking of any action contemplated by this
Agreement shall be disregarded.
 
“Merger” shall have the meaning assigned to it in the first recital hereof.
 
“Merger Documents” shall have the meaning assigned to it in Section 2.5 hereof.
 
“Parent” shall mean Xedar Corporation, a Colorado corporation.
 
“Parent Balance Sheet” and “Parent Balance Sheet Date” shall have the meanings
assigned to them in Section 3.13 hereof.
 
“Parent Common Stock” shall have the meaning assigned to it in Section 3.4
hereof.
 
“Parent Employee Benefit Plans” shall have the meaning assigned to it in Section
3.16 hereof.
 
“Parent Financial Statements” shall have the meaning assigned to it in Section
3.8 hereof.
 
“Parent SEC Documents” shall have the meaning assigned to it in Section 3.7(b)
hereof.
 
“Parent Stock Value” shall mean the average daily closing price of the Parent
Common Stock for the 20 trading days ending two days prior to the Closing.
 
“Patent and Trademark Rights” shall have the meaning assigned to it in Section
2.15 hereof.
 
“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmens’ and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of the
Company that were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do
 

29

--------------------------------------------------------------------------------



not in the aggregate materially detract from the value of its property or
materially impair the use made thereof by the Company in its business.
 
“Person” shall include all natural persons, corporations, business trusts,
associations, limited liability companies, partnerships, joint ventures and
other entities and governments and agencies and political subdivisions.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Series B-1 Conversion Ratio” shall mean the quotient obtained by dividing
(a)(i) $1,943,607.10 divided by (ii) the Average Closing Price, by (b) the
number of shares of Series B-1 Preferred Stock outstanding as of the Closing
Date [28,467,138].
 
“Series C Conversion Ratio” shall mean the quotient obtained by dividing (a)(i)
$3,171,392.90 divided by (ii) the Average Closing Price, by (b) the number of
shares of Series C Preferred Stock outstanding as of the Closing date
[18,849,959].
 
“Statement of Merger” shall have the meaning assigned to it in the second
recital hereof.
 
“Stockholders” shall mean all of the holders of Series B-1 Preferred Stock and
Series C Preferred Stock.
 
“Surviving Corporation” shall have the meaning assigned to it in Section 1.1
hereof.
 
“Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by the United States (federal, state or
local) or other applicable jurisdiction; (b) any liability for the payment of
any amounts described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group or as a result of
transferor or successor liability, including, without limitation, by reason of
Regulation section 1.1502-6; and (c) any liability for the payments of any
amounts as a result of being a party to any Tax Sharing Agreement or as a result
of any express or implied obligation to indemnify any other Person with respect
to the payment of any amounts of the type described in clause (a) or (b).
 
“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065) required to be
supplied to a Tax authority relating to Taxes.
 
“Trigger Date” shall have the meaning assigned to it in Section 1.8(a) hereof.
 

30

--------------------------------------------------------------------------------



11.           Closing.
 
The closing of the Merger (the “Closing”) shall occur immediately following the
fulfillment of the closing conditions set forth in Section 7 hereof (the
“Closing Date”).  The Closing shall occur at the offices of Castle Meinhold &
Stawiarski LLC, referred to in Section 13.1 hereof.  Parent will deliver at such
Closing to the Company the officers’ certificate referred to in Section 7.2
hereof and the Company will deliver to Parent the officers’ certificate referred
to in Section 7.1 hereof.  All of the other documents, certificates and
agreements referenced in Section 7 will also be executed and delivered as
described therein.  At the Effective Time, all actions to be taken at the
Closing shall be deemed to be taken simultaneously.
 
12.
Termination Prior to Closing.

 
12.1           Termination of Agreement.  This Agreement may be terminated at
any time prior to the Closing:
 
(a)           By the mutual written consent of the Company, Acquisition Corp.
and Parent;
 
(b)           By the Company, if Parent or Acquisition Corp. (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, (ii) materially breaches
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within thirty (30) days after the Company has
notified Parent and Acquisition Corp. of its intent to terminate this Agreement
pursuant to this paragraph (b);
 
(c)           By Parent and Acquisition Corp., if the Company (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, (ii) materially breach
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within thirty (30) days after Parent or
Acquisition Corp. has notified the Company of its intent to terminate this
Agreement pursuant to this paragraph (c);
 
(d)           By either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if there shall be any order, writ, injunction or
decree of any court or governmental or regulatory agency binding on Parent,
Acquisition Corp. or the Company, which prohibits or materially restrains any of
them from consummating the transactions contemplated hereby; provided, that the
parties hereto shall have used their best efforts to have any such order, writ,
injunction or decree lifted and the same shall not have been lifted within
ninety (90) days after entry, by any such court or governmental or regulatory
agency; or
 
(e)           By either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if the Closing has not occurred on or prior to October
31, 2007, for any reason other than delay or nonperformance of the party seeking
such termination.
 
12.2           Termination of Obligations.  Termination of this Agreement
pursuant to this Section 12 shall terminate all obligations of the parties
hereunder, except for the obligations under Sections 6.1, 13.3 and 13.9;
provided, however, that termination pursuant to paragraphs
 

31

--------------------------------------------------------------------------------



(b) or (c) of Section 12.1 shall not relieve the defaulting or breaching party
or parties from any liability to the other parties hereto.
 
13.
Miscellaneous.

 
13.1           Notices.  Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally by overnight
delivery or delivered by mail, certified return receipt and addressed to the
following addresses:
 
If to Parent or Acquisition Corp.:
Xedar Corporation.

 
 
8310 South Valley Highway, Suite 220

 
 
Englewood, CO 80112

 
 
Attention:  Hugh H. Williamson, III

 
 
President and CEO

 
 
With a copy to:
Castle Meinhold & Stawiarski, LLC

 
 
999 18th Street, Suite 2201

 
 
Denver, CO 80220

 
 
Attention:  Thomas S. Smith, Esq.

 
 
If to the Company:
Pixxures, Inc.

 
 
15000 West 64th Street

 
 
Arvada, CO  80007

 
 
Attention:  Charles Killpack

 
 
President and CEO

 
 
With a copy to:
Cooley Godward Kronish LLP

 
 
380 Interlocken Crescent, Suite 900

 
 
Broomfield, CO  80021

 
 
Attention:  Michael L. Platt, Esq.

 
Notices shall be deemed received at the earlier of actual receipt or three (3)
business days following mailing. Counsel for a party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.
 
13.2           Entire Agreement.  This Agreement, including the schedules and
exhibits attached hereto and other documents referred to herein, contains the
entire understanding of the parties hereto with respect to the subject matter
hereof.  This Agreement supersedes all prior agreements and undertakings between
the parties with respect to such subject matter.
 
13.3           Expenses.  Each party shall bear and pay all of the legal,
accounting and other expenses incurred by it in connection with the transactions
contemplated by this Agreement.
 
13.4           Time.  Time is of the essence in the performance of the parties’
respective obligations herein contained.
 
13.5           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such
 

32

--------------------------------------------------------------------------------



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
13.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and heirs.
 
13.7           No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto, their
successors, assigns and heirs, and no other Person shall have any right or
action under this Agreement.
 
13.8           Counterparts.  This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document.  Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement.
 
13.9           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Colorado.  The parties
to this Agreement agree that any breach of any term or condition of this
Agreement or the transactions contemplated hereby shall be deemed to be a breach
occurring in the State of Colorado by virtue of a failure to perform an act
required to be performed in the State of Colorado.  The parties to this
Agreement irrevocably and expressly agree to submit to the jurisdiction of the
courts of the State of Colorado for the purpose of resolving any disputes among
the parties relating to this Agreement or the transactions contemplated
hereby.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection which they may now or hereafter have to the laying of  venue of
any suit, action or proceeding arising out of or relating to this Agreement and
the transactions contemplated hereby, or any judgment entered by any court in
respect hereof brought in Denver, Colorado, and further irrevocably waive any
claim that any suit, action or proceeding brought in Denver, Colorado has been
brought in an inconvenient forum. With respect to any action before the above
courts, the parties hereto agree to service of process by certified or
registered United States mail, postage prepaid, addressed to the party in
question.
 
[SIGNATURE PAGE FOLLOWS]
 

33

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.
 
 
PARENT



 
Xedar Corporation, a

 
Colorado corporation





By:   
/s/ Hugh H. Williamson, III
 

 
        Hugh H. Williamson, III, President and CEO





 
ACQUISITION CORP.



 
Pixx Acquisition Corp., a

 
Colorado corporation





By:   
/s/ Hugh H. Williamson, III
 

 
        Hugh H. Williamson, III, President and CEO





 
COMPANY



 
Pixxures, Inc., a

 
Delaware corporation





By:  
/s/ Charles Killpack
 

 
        Charles Killpack, Chief Executive Officer


34

--------------------------------------------------------------------------------



Exhibit A


CERTIFICATE OF MERGER
OF
PIXX ACQUISITION CORP.,
A DELAWARE CORPORATION
INTO
PIXXURES, INC.,
A DELAWARE CORPORATION
 
 
The undersigned corporation, organized and existing under and by virtue of the
Delaware General Corporation Law, does hereby certify as follows:
 
1.
The name and state of incorporation of the constituent corporations are as
follows:

 
               
Name                                                                          State
of Incorporation
 
Pixxures,
Inc.                                                                                                
Delaware
 
Pixx Acquisition
Corp.                                                                                 
 Delaware
 
2.
An agreement of merger has been approved, adopted, certified, executed and
acknowledged by each of the constituent corporations in accordance with
Section 251 of the Delaware General Corporation Law.

 
3.
The name of the surviving corporation is: Pixxures, Inc.

 
4.
The Certificate of Incorporation of Pixxures, Inc., a Delaware corporation,
shall be amended and restated in its entirety as set forth in Exhibit A hereto
as a result of the merger, and as amended and restated, shall be the certificate
of incorporation of the surviving corporation.

 
5.
The executed agreement of merger is on file at the following place of business
of the surviving corporation located at 8310 South Valley Highway, Suite 220,
Englewood, CO 80112.

 
6.
A copy of the agreement of merger will be furnished by the surviving
corporation, on request and without cost, to any stockholder of either
constituent corporation.



 [Signature Page Follows]

Exhibit A - 1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has signed his name and affirmed that this
instrument is the act and deed of the corporation and that the statements herein
are true, under penalties of perjury, this _____ day of September, 2007.




Pixxures, Inc.,
a Delaware corporation




By:                                                                           
        Charles L. Killpack, President
 
 
 

Exhibit A - 2

--------------------------------------------------------------------------------



Exhibit A


[Amended and Restated Certificate of Incorporation]

Exhibit A - 3

--------------------------------------------------------------------------------



Exhibit B

 
 
CERTIFICATE OF INCORPORATION
OF
PIXXURES, INC.
 


 
ARTICLE I
 


The name of the Corporation is: Pixxures, Inc.
 
ARTICLE II


The address of the registered office of the Corporation in the State of Delaware
is 2711 Centerville Road, Suite 400, City of Wilmington, County of New Castle,
Delaware  19808.  The name of its registered agent at that address is
Corporation Service Company.
 
ARTICLE III

The purpose of the Corporation is to engage in any lawful act or activity for
which a corporation may be organized under the General Corporation Law of
Delaware.
 
ARTICLE IV
 


The sole initial director of the Corporation shall be:  Hugh H. Williamson, III,
with a mailing address of: Xedar Corporation, 8310 South Valley Highway, Suite
220, Englewood, CO 80112.
 
ARTICLE V


The Corporation is authorized to issue 10,000 shares of capital stock in the
aggregate.  The capital stock of the Corporation shall consist of a single
class, designated "Common Stock," with a par value of $0.001 per share.



Exdhibit B -1

--------------------------------------------------------------------------------



ARTICLE VI


To the fullest extent permitted by the General Corporation Law of Delaware, as
the same may be amended from time to time, a director of the Corporation shall
not be personally liable to the Corporation or its stockholders for monetary
damages for breach of fiduciary duty as a director.  If the General Corporation
Law of Delaware is hereafter amended to authorize, with or without the approval
of the Corporation's stockholders, further reductions in the liability of the
Corporation's directors for breach of fiduciary duty, then a director of the
Corporation shall not be liable for any such breach to the fullest extent
permitted by the General Corporation Law of Delaware, as so amended.  Any repeal
or modification of any of the foregoing provisions of this Article VI, by
amendment of this Article VI or by operation of law, shall not adversely affect
any right or protection of a director of the Corporation with respect to any
acts or omissions of such director occurring prior to such repeal or
modification.
 
ARTICLE VII


To the fullest extent permitted by applicable law, the Corporation is authorized
to provide indemnification of (and advancement of expenses to) directors,
officers, employees and other agents of the Corporation (and any other persons
to which Delaware law permits the Corporation to provide indemnification or
advancement of expenses), through bylaw provisions, agreements with any such
director, officer, employee or other agent or other person, vote of stockholders
or disinterested directors or otherwise, in excess of the indemnification and
advancement otherwise permitted by Section 145 of the General Corporation Law of
Delaware, subject only to limits created by applicable Delaware law (statutory
or nonstatutory), with respect to actions for breach of duty to a corporation,
its stockholders, and others.
Any repeal or modification of any of the foregoing provisions of this Article
VII, by amendment of this Article VII or by operation of law, shall not
adversely affect any right or protection of a director, officer, employee or
other agent of the Corporation or any such other person existing at the time of,
or increase the liability of any such director, officer, employee, agent or
other person with respect to any acts or omissions thereof occurring prior to
such repeal or modification.
 
ARTICLE VIII


The Corporation is to have perpetual existence.
 
ARTICLE IX


The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, and other provisions
authorized by the laws of the State of Delaware at the time in force may be
added or inserted, in the manner now or hereafter prescribed by statute, and all
rights conferred upon stockholders herein are granted subject to this
reservation.
 
ARTICLE X


In furtherance and not in limitation of the powers conferred by the laws of the
State of Delaware, the Board of Directors of the Corporation is expressly
authorized to adopt, amend or repeal the Bylaws of the Corporation, but the
stockholders may adopt additional bylaws and may amend or repeal any bylaw
whether adopted by them or otherwise.

 
Exdhibit B -2

--------------------------------------------------------------------------------


 
ARTICLE XI


The number of directors that will constitute the whole Board of Directors shall
be designated in the Bylaws of the Corporation, but shall be not less than one
(1).  Vacancies created by the resignation of one or more members of the Board
of Directors and new directorships created in accordance with the Bylaws of the
Corporation, may be filled by the vote of a majority, although less than a
quorum, of the directors then in office or by a sole remaining
director.  Elections of directors need not be by written ballot unless otherwise
provided in the Bylaws of the Corporation.
 
ARTICLE XII


Meetings of stockholders may be held within or without the State of Delaware, as
the Bylaws may provide.  Advance notice of new business and stockholder
nominations for the election of Directors shall be provided in the manner and to
the extent provided in the Bylaws of the Corporation.  Any action required by
the General Corporation Law of Delaware to be taken at any annual or special
meeting of stockholders of a corporation, or any action that may be taken at any
annual or special meeting of such stockholders, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken, is signed by the holders of outstanding stock having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a meeting at which all shares entitled to vote thereon were
present and voted, provided, however, that an action by written consent to elect
directors, unless such action is unanimous, may be in lieu of holding of an
annual meeting only if all of the directorships to which directors could be
elected at an annual meeting held at the effective time of such action are
vacant and are filled by such action.
 
ARTICLE XIII


Stockholders of the Corporation shall not be entitled to cumulate their votes
for the election of directors or any other matter submitted to a vote of the
stockholders.
 
ARTICLE XIV
 


Preemptive rights shall not exist with respect to shares of capital stock or
securities convertible into the capital stock of the Corporation, whether now or
hereafter authorized; provided, however, that the Corporation may, by contract,
grant to some or all of the Corporation's security holders preemptive rights to
acquire securities of the Corporation.
 
ARTICLE XV
 
The books of the Corporation may be kept (subject to any statutory provision)
outside the State of Delaware at such place or places as may be designated from
time to time by the Board of Directors in the Bylaws of the Corporation.
**********

Exdhibit B -3

--------------------------------------------------------------------------------





The undersigned hereby further declares and certifies under penalty of perjury
that the facts set forth in the foregoing certificate are true and correct to
the knowledge of the undersigned, and that this certificate is the act and deed
of the undersigned.
Executed on this ____ day of September, 2007





 
By:  /s/ Hugh H.
Williamson                                                              
       Hugh H. Williamson, III, Director and authorized officer

 


Exdhibit B -4

--------------------------------------------------------------------------------



Exhibit C 

 
 

 
 


BYLAWS
 
OF
 
PIXXURES, INC.
 
 
ARTICLE I
 
CORPORATE OFFICES
 
1.1           REGISTERED OFFICE
 
The address of the registered office of the Corporation in the State of Delaware
is 2711 Centerville Road, Suite 400, City of Wilmington, County of New Castle,
Delaware  19808.  The name of its registered agent at that address is The
Company Corporation.
 
1.2           OTHER OFFICES
 
The Corporation may also establish offices at any place or places where the
Corporation is qualified to do business.
 
ARTICLE II
 
MEETINGS OF STOCKHOLDERS
 
2.1           PLACE OF MEETINGS
 
Meetings of stockholders shall be held at the principal office of the
Corporation or any other location, within or outside the State of Delaware,
designated by the Board of Directors.  Alternatively, the Board of Directors
may, in its sole discretion, determine that the meeting shall not be held at any
place, but shall instead be held solely by means of remote communication
provided that (i) the Corporation shall implement reasonable measures to verify
that each person deemed present and permitted to vote at the meeting by means of
remote communication is a stockholder or proxyholder, (ii) the Corporation shall
implement reasonable measures to provide such stockholders and proxyholders a
reasonable opportunity to participate in the meeting and to vote on matters
submitted to the stockholders, including an opportunity to read or hear the
proceedings of the meeting substantially concurrently with such proceedings, and
(iii) if any stockholder or proxyholder votes or takes other action at the
meeting by means of remote communication, a record of such vote or other action
shall be maintained by the Corporation.
 
2.2           ANNUAL MEETING
 
The annual meeting of stockholders shall be held each year on a date and at a
time designated by the Board of Directors for the purpose of electing directors
and transacting such other business as may properly come before the meeting.  In
the absence of such designation, the annual meeting of stockholders shall be
held each year within 120 days after the Corporation's

Exhibit C - 1

--------------------------------------------------------------------------------





 
fiscal year end.  At the meeting, directors shall be elected and any other
proper business may be transacted.
 
2.3           SPECIAL MEETING
 
A special meeting of the stockholders may be called at any time by the Board of
Directors, the chairperson of the board, the president, 2 or more directors, or
such other officers of the Corporation as may be directed by the Board of
Directors to call a meeting, or by such person or persons as may be authorized
by the Certificate of Incorporation.  No other person or persons are permitted
to call a special meeting.  No business may be conducted at a special meeting
other than the business brought before the meeting by the Board of , the
chairperson of the board, the president, 2 or more directors, or such other
officers of the Corporation as may be directed by the Board of Directors to call
a meeting, or by such person or persons as may be authorized by the Certificate
of Incorporation.
 
2.4           NOTICE OF STOCKHOLDERS' MEETINGS
 
All notices of meetings of the stockholders shall be in writing and shall be
sent or otherwise given in accordance with Section 2.5 of these Bylaws not fewer
than 10 nor more than 60 days before the date of the meeting to each stockholder
entitled to vote at such meeting, except for any notice of a meeting to act on a
plan of merger or consolidation, or on the sale, lease or exchange of all or
substantially all of the Corporation's property and assets (including its
goodwill and corporate franchises) which shall be given not fewer than 20 nor
more than 60 days in advance of such meeting.  The notice shall specify the
place, if any, date, and hour of the meeting, the means of remote communication,
if any, by which stockholders and proxyholders may be deemed to be present in
person and vote at such meeting and, in the case of a special meeting, the
purpose or purposes for which the meeting is called.
 
2.5           MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE
 
Written notice of any meeting of stockholders, if mailed, is given when
deposited in the United States mail, postage prepaid, directed to the
stockholder at the address of such stockholder as it appears on the records of
the Corporation.  Notice also shall be deemed given (i) if sent by facsimile
telecommunication, when directed to a number at which the stockholder has
consented to receive notice; (ii) if sent by electronic mail, when directed to
an electronic mail address at which the stockholder has consented to receive
notice; (iii) if sent by posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of such
posting or the giving of such separate notice; and (iv) if sent by any other
form of electronic transmission consented to by the stockholder to whom the
notice is given.  Any consent to receive notice by electronic transmission shall
be revocable by written notice from such stockholder to the Corporation.  Any
such consent shall be deemed revoked if (a) the Corporation is unable to deliver
by electronic transmission two consecutive notices given by the Corporation in
accordance with such consent and (b) such inability becomes known to the
secretary or an assistant secretary of the Corporation or to the transfer agent,
or other person responsible for the giving of notice; provided, however, the
inadvertent failure to treat such inability as a revocation shall not invalidate
any meeting or other action.

Exhibit C - 2

--------------------------------------------------------------------------------



 
An affidavit of the secretary or an assistant secretary or of the transfer agent
or other agent of the Corporation that the notice has been given shall, in the
absence of fraud, be prima facie evidence of the facts stated therein.
 
2.6           QUORUM
 
The holders of a majority of the stock issued and outstanding and entitled to
vote thereat, present in person or represented by proxy, shall constitute a
quorum at all meetings of the stockholders for the transaction of business,
except as otherwise provided by statute or by the Certificate of Incorporation,
provided, however, that where a separate vote by a class or series or classes or
series is required, a majority of the outstanding shares of such class or series
or classes or series present in person or represented by proxy shall constitute
a quorum entitled to take action with respect to that vote on that matter.  If,
however, such quorum is not present or represented at any meeting of the
stockholders, then the stockholders entitled to vote thereat, present in person
or represented by proxy, shall have power to adjourn the meeting from time to
time, without notice other than announcement at the meeting, until a quorum is
present or represented.  At such adjourned meeting at which a quorum is present
or represented, any business may be transacted that might have been transacted
at the meeting as originally noticed.  Once a share is represented for any
purpose at a meeting other than solely to object to holding the meeting or
transacting business, it shall be deemed present for the remainder of the
meeting and any adjournment (unless a new record date is or must be set for the
adjourned meeting), notwithstanding the withdrawal of enough stockholders to
leave less than a quorum.
 
2.7           ADJOURNED MEETING; NOTICE
 
When a meeting is adjourned to another time or place, unless these Bylaws
otherwise require, notice need not be given of the adjourned meeting if the time
and place, if any, thereof, and the means of remote communications, if any, by
which stockholders and proxyholders may be deemed to be present in person and
vote at such adjourned meeting, are announced at the meeting at which the
adjournment is taken.  At the adjourned meeting the Corporation may transact any
business that might have been transacted at the original meeting.  If the
adjournment is for more than 30 days, or if after the adjournment a new record
date is fixed for the adjourned meeting, a notice of the adjourned meeting shall
be given to each stockholder of record entitled to vote at the meeting.
 
2.8           VOTING
 
The stockholders entitled to vote at any meeting of stockholders shall be
determined in accordance with the provisions of Section 2.11 of these Bylaws,
subject to the provisions of Sections 217 and 218 of the General Corporation Law
of Delaware (relating to voting rights of fiduciaries, pledgors and joint owners
of stock and to voting trusts and other voting agreements).  Except as may be
otherwise provided in the Certificate of Incorporation, (i) each stockholder
shall be entitled to one vote for each share of capital stock held by such
stockholder, (ii) directors shall be elected by a plurality of the votes of the
shares present in person or represented by proxy at the meeting and entitled to
vote on the election of directors, and (iii) every matter other than the
election of directors shall be decided by the affirmative vote of the holders of
a majority of the

Exhibit C - 3

--------------------------------------------------------------------------------



 
shares of stock entitled to vote thereon that are present in person or
represented by proxy at the meeting and are voted for or against the matter.
 
2.9           WAIVER OF NOTICE
 
Whenever notice is required to be given under any provision of the General
Corporation Law of Delaware or of the Certificate of Incorporation or these
Bylaws, a written waiver thereof, signed by the person entitled to notice, or a
waiver by electronic transmission by the person entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent to
notice.  Attendance of a person at a meeting shall constitute a waiver of notice
of such meeting, except when the person attends a meeting for the express
purpose of objecting at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened.  Neither the
business to be transacted at, nor the purpose of, any regular or special meeting
of the stockholders need be specified in any written waiver of notice or any
waiver by electronic transmission, unless so required by the Certificate of
Incorporation or these Bylaws.
 
 
2.10
STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING

 
Unless otherwise provided in the Certificate of Incorporation, any action
required by the General Corporation Law of Delaware to be taken at any annual or
special meeting of stockholders of a corporation, or any action that may be
taken at any annual or special meeting of such stockholders, may be taken
without a meeting, without prior notice and without a vote, if a consent in
writing, setting forth the action so taken, is signed by the holders of
outstanding stock having not less than the minimum number of votes that would be
necessary to authorize or take such action at a meeting at which all shares
entitled to vote thereon were present and voted; provided, however, that an
action by written consent to elect directors, unless such action is unanimous,
may be in lieu of holding an annual meeting only if all of the directorships to
which directors could be elected at an annual meeting held at the effective time
of such action are vacant and are filled by such action.
 
A telegram, cablegram or other electronic transmission consenting to an action
to be taken and transmitted by a stockholder or proxyholder, or by a person or
persons authorized to act for a stockholder or proxyholder, shall be deemed to
be written, signed and dated for the purposes of this section, provided that any
such telegram, cablegram or other electronic transmission sets forth (or is
delivered with information from which the Corporation can determine) (i) that
the telegram, cablegram or other electronic transmission was transmitted by the
stockholder or proxyholder or by a person or persons authorized to act for the
stockholder or proxyholder and (ii) the date on which such stockholder or
proxyholder or authorized person or persons transmitted such telegram, cablegram
or electronic transmission.  The date on which such telegram, cablegram or
electronic transmission is transmitted shall be deemed to be the date on which
such consent was signed.  No consent given by a telegram, cablegram or other
electronic transmission shall be deemed to have been delivered until such
consent is reproduced in paper form and until such paper form shall be delivered
to the Corporation by delivery to its registered office in the State of
Delaware, its principal place of business or an officer or agent of the
Corporation having custody of the book in which proceedings of meetings of
stockholders are recorded.  Any copy, facsimile

Exhibit C - 4

--------------------------------------------------------------------------------



 
or other reliable reproduction of a consent in writing may be substituted or
used in lieu of the original writing for any and all purposes for which the
original writing could be used, provided that such copy, facsimile or other
reproduction shall be a complete reproduction of the entire original writing.
 
Every written consent shall bear the date of signature of each stockholder who
signs the consent and no written consent shall be effective to take the
corporate action referred to in such consent unless written consents signed by
the requisite number of stockholders entitled to vote with respect to the
subject matter thereof are delivered to the Corporation, in the manner required
by this Section, within 60 days of the earliest dated consent delivered to the
Corporation in the manner required by this Section.  Any such consent shall be
inserted in the minute book as if it were the minutes of a meeting of the
stockholders.
 
Prompt notice of the taking of the corporate action without a meeting by less
than unanimous written consent shall be given to those stockholders who have not
consented in writing.  If the action that is consented to is such as would have
required the filing of a certificate under any section of the General
Corporation Law of Delaware if such action had been voted on by stockholders at
a meeting thereof, then the certificate filed under such section shall state, in
lieu of any statement required by such section concerning any vote of
stockholders, that written notice and written consent have been given as
provided in Section 228 of the General Corporation Law of Delaware.
 
 
2.11
RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS

 
In order that the Corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or
entitled to express consent to an action in writing without a meeting, or
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the Board of Directors may fix a record date.  Such record date shall not
(i) precede the date upon which the resolution fixing the record date is adopted
by the Board of Directors, (ii) be more than 60 nor fewer than 10 days before
the date of such meeting, (iii) be more than 10 days after the date upon which
the resolution fixing the record date for an action by written consent in lieu
of a meeting is adopted by the Board of Directors, or (iv) be more than 60 days
prior to any other action.
 
If the Board of Directors does not so fix a record date:
 
(i)           The record date for determining stockholders entitled to notice of
or to vote at a meeting of stockholders shall be at the close of business on the
day next preceding the day on which notice is given, or, if notice is waived, at
the close of business on the day next preceding the day on which the meeting is
held.
 
(ii)           The record date for determining stockholders entitled to express
consent to corporate action in writing without a meeting, when no prior action
by the Board of Directors is required by the General Corporation Law of
Delaware, shall be the first date on which a signed

Exhibit C - 5

--------------------------------------------------------------------------------



 
written consent setting forth the action taken or proposed to be taken is
delivered to the Corporation.
 
(iii)           The record date for determining stockholders for any other
purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.
 
A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.
 
2.12           PROXIES
 
Each stockholder entitled to vote at a meeting of stockholders or to express
consent or dissent to corporate action in writing without a meeting may
authorize another person or persons to act for such stockholder by a written
proxy or by an electronic transmission indicating such proxy, signed by the
stockholder and filed with the secretary of the Corporation, but no such proxy
shall be voted or acted upon after 3 years from its date, unless the proxy
provides for a longer period.  A proxy with respect to a specific meeting shall
entitle the proxy holder to vote at any reconvened meeting following adjournment
of such meeting, but shall not be valid after the final adjournment of such
meeting.  A proxy shall be deemed signed if the stockholder's name is placed on
the proxy or the electronic transmission indicating such proxy (whether by
manual signature, typewriting, telegraphic transmission or otherwise) by the
stockholder or the stockholder's attorney-in-fact.  The revocability of a proxy
that states on its face that it is irrevocable shall be governed by the
provisions of Section 212(e) of the General Corporation Law of Delaware.  A
stockholder may authorize another person or persons to act for such stockholder
as proxy by transmitting or authorizing the transmission of a telegram,
cablegram or other means of electronic transmission to the intended holder of
the proxy or to a proxy solicitation firm, proxy support service or similar
agent duly authorized by the intended proxy holder to receive such transmission;
provided, that any such telegram, cablegram or other electronic transmission
must either set forth (or be accompanied by information from which it can be
determined) that the telegram, cablegram or other electronic transmission was
authorized by the stockholder.  Any copy, facsimile telecommunication or other
reliable reproduction of the writing or transmission by which a stockholder has
authorized another person to act as proxy for such stockholder may be
substituted or used in lieu of the original writing or transmission for any and
all purposes for which the original writing or transmission could be used,
provided that such copy, facsimile telecommunication or other reproduction shall
be a complete reproduction of the entire original writing or transmission.
 
2.13           LIST OF STOCKHOLDERS ENTITLED TO VOTE
 
The officer who has charge of the stock ledger of a corporation shall prepare
and make, at least 10 days before every meeting of stockholders, a complete list
of the stockholders entitled to vote at the meeting, arranged in alphabetical
order, and showing the address of each stockholder and the number of shares
registered in the name of each stockholder.  Nothing contained in this
Section 2.13 shall require the Corporation to include electronic mail addresses
or other electronic

Exhibit C - 6

--------------------------------------------------------------------------------



 
contact information on such list.  Such list shall be open to the examination of
any stockholder, for any purpose germane to the meeting for a period of at least
10 days prior to the meeting:  (i) on a reasonably accessible electronic
network, provided that the information required to gain access to such list is
provided with the notice of the meeting, or (ii) during ordinary business hours,
at the principal place of business of the Corporation.  In the event that the
Corporation determines to make the list available on an electronic network, the
Corporation may take reasonable steps to ensure that such information is
available only to stockholders of the Corporation.  If the meeting is to be held
at a place, then the list shall be produced and kept at the time and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present.  If the meeting is to be held solely by means of
remote communication, then the list shall also be open to the examination of any
stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to access such list shall be
provided with the notice of the meeting.  The stock ledger shall be the only
evidence as to who are the stockholders entitled to examine the list or to vote
in person or by proxy at any meeting of stockholders.
 
ARTICLE III
 
DIRECTORS
 
3.1           POWERS
 
Subject to the provisions of the General Corporation Law of Delaware and any
limitations in the Certificate of Incorporation or these Bylaws relating to
action required to be approved by the stockholders or by the outstanding shares,
the business and affairs of the Corporation shall be managed and all corporate
powers shall be exercised by or under the direction of the Board of Directors.
 
3.2           NUMBER OF DIRECTORS
 
The number of directors of the Corporation shall be determined by resolution of
the Board of Directors, from time to time, and shall consist of not less than
one (1) director and no more than seven (7).  No reduction of the authorized
number of directors shall have the effect of removing any director before that
director's term of office expires.
 
 
3.3
ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS

 
Except as provided in Section 3.4 of these Bylaws, directors shall be elected at
each annual meeting of stockholders to hold office until the next annual
meeting.  Directors need not be stockholders unless so required by the
Certificate of Incorporation or these Bylaws, wherein other qualifications for
directors may be prescribed.  Each director, including a director elected to
fill a vacancy, shall hold office until the successor of such director is
elected and qualified or until the death, resignation or removal of such
director.  All elections of directors shall be by written ballot, unless
otherwise provided in the Certificate of Incorporation.  If authorized by the
Board of Directors, such requirement of a written ballot shall be satisfied by a
ballot submitted by electronic transmission, provided that any such electronic
transmission must either set forth (or be submitted

Exhibit C - 7

--------------------------------------------------------------------------------



 
with information from which it can be determined) that the electronic
transmission was authorized by the stockholder or proxyholder.
 
3.4           RESIGNATION AND VACANCIES
 
Any director may resign at any time upon written notice given in writing or by
electronic transmission to the Corporation.  Any such resignation shall be
effective upon delivery, unless the notice of resignation specifies a future
effective date, and unless otherwise specified, the acceptance of such
resignation shall not be a precondition to its effectiveness.  When one or more
directors so resigns and the resignation is effective at a future date, a
majority of the directors then in office, including those who have so resigned,
shall have the power to fill such vacancy or vacancies, the vote thereon to take
effect when such resignation or resignations shall become effective, and each
director so chosen shall hold office as provided in Section 3.3.
 
Unless otherwise provided in the Certificate of Incorporation or these Bylaws:
 
(i)           Vacancies and newly created directorships resulting from any
increase in the authorized number of directors elected by all of the
stockholders having the right to vote as a single class may be filled by a
majority of the directors then in office, although less than a quorum, or by a
sole remaining director.
 
(ii)           Whenever the holders of any class or series of stock are entitled
to elect one or more directors by the provisions of the Certificate of
Incorporation, vacancies and newly created directorships of such class or series
may, unless otherwise set forth in the Certificate of Incorporation, be filled
by a majority of the directors elected by such class or series thereof then in
office, or by a sole remaining director so elected.
 
If at any time, by reason of death or resignation or other cause, the
Corporation should have no directors in office, then any officer or any
stockholder or an executor, administrator, trustee or guardian of a stockholder,
or other fiduciary entrusted with like responsibility for the person or estate
of a stockholder, may call a special meeting of stockholders in accordance with
the provisions of the Certificate of Incorporation or these Bylaws, or may apply
to the Court of Chancery for a decree summarily ordering an election as provided
in Section 211 of the General Corporation Law of Delaware.
 
If, at the time of filling any vacancy or any newly created directorship, the
directors then in office constitute less than a majority of the whole Board of
Directors (as constituted immediately prior to any such increase), then the
Court of Chancery may, upon application of any stockholder or stockholders
holding at least 10 percent of the total number of the shares at the time
outstanding having the right to vote for such directors, summarily order an
election to be held to fill any such vacancies or newly created directorships,
or to replace the directors chosen by the directors then in office as aforesaid,
which election shall be governed by the provisions of Section 211 of the General
Corporation Law of Delaware as far as applicable.

Exhibit C - 8

--------------------------------------------------------------------------------



 
3.5           PLACE OF MEETINGS; TELEPHONIC MEETINGS
 
The Board of Directors of the Corporation may hold meetings, both regular and
special, either within or outside the State of Delaware.  Unless otherwise
restricted by the Certificate of Incorporation or these Bylaws, members of the
Board of Directors, or any committee designated by the Board of Directors, may
participate in a meeting of the Board of Directors, or any committee, by means
of conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and such participation
in a meeting shall constitute presence in person at the meeting.
 
3.6           FIRST MEETINGS
 
The first meeting of each newly elected Board of Directors shall be held at such
time and place as shall be fixed by the vote of the stockholders at the annual
meeting and no notice of such meeting shall be necessary to the newly elected
directors in order legally to constitute the meeting, provided a quorum shall be
present. In the event of the failure of the stockholders to fix the time or
place of such first meeting of the newly elected Board of Directors, or in the
event such meeting is not held at the time and place so fixed by the
stockholders, the meeting may be held at such time and place as shall be
specified in a notice given as hereinafter provided for special meetings of the
Board of Directors, or as shall be specified in a written waiver signed by all
of the directors.
 
3.7           REGULAR MEETINGS
 
Regular meetings of the Board of Directors shall be held on such dates and at
such times and places as the Board of Directors may determine by
resolution.  Such regularly scheduled meetings may be held without further
notice to the directors.
 
3.8           SPECIAL MEETINGS; NOTICE
 
Special meetings of the Board of Directors for any purpose or purposes may be
called at any time by the chairperson of the board, the president, or any 2
directors.  Special meetings of the Board of Directors shall be held upon 4
days' notice by mail or 48 hours' notice delivered personally, by telephone
(including a voice messaging system or other system or technology designed to
record and communicate messages), or by other form of electronic
transmission.  Any oral notice given personally or by telephone may be
communicated either to the director or to a person at the office of the director
who the person giving the notice has reason to believe will promptly communicate
it to the director.  A notice, or waiver of notice, need not specify the purpose
of any regular or special meeting of the Board of Directors.
 
3.9           QUORUM
 
At all meetings of the Board of Directors, a majority of the authorized number
of directors shall constitute a quorum for the transaction of business and the
act of a majority of the directors present at any meeting at which there is a
quorum shall be the act of the Board of Directors, except as may otherwise be
specifically provided by the General Corporation Law of Delaware or

Exhibit C - 9

--------------------------------------------------------------------------------



 
by the Certificate of Incorporation.  A director of the Corporation who is
present at a board or committee meeting at which any action is taken shall be
deemed to have assented to the action taken unless (i) the director objects at
the beginning of the meeting, or promptly upon the director's arrival, to
holding the meeting or transacting any business at such meeting, (ii) the
director's dissent or abstention from the action taken is entered in the minutes
of the meeting, or (iii) the director delivers written notice of the director's
dissent or abstention to the presiding officer of the meeting before its
adjournment or to the Corporation within a reasonable time after adjournment of
the meeting.  The right of dissent or abstention is not available to a director
who votes in favor of the action taken.
 
3.10           WAIVER OF NOTICE
 
Whenever notice is required to be given to a director under any provision of the
General Corporation Law of Delaware or of the Certificate of Incorporation or
these Bylaws, a written waiver thereof, signed by the person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
notice.  Such waiver shall be deemed delivered if made by electronic
transmission.  Attendance of a director at a meeting shall constitute a waiver
of notice of such meeting, except when the director attends a meeting for the
express purpose of objecting, at the beginning of the meeting or upon the
director's arrival, to the transaction of any business because the meeting is
not lawfully called or convened.  Neither the business to be transacted at, nor
the purpose of, any regular or special meeting of the directors, or members of a
committee of directors, need be specified in any written waiver of notice unless
so required by the Certificate of Incorporation or these Bylaws.
 
3.11           ADJOURNED MEETING; NOTICE
 
If a quorum is not present at any meeting of the Board of Directors, then the
directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum is present.
 
3.12           BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING
 
Any action required or permitted to be taken at any meeting of the Board of
Directors, or of any committee thereof, may be taken without a meeting if all
members of the Board of Directors or committee, as the case may be, consent
thereto in writing or by electronic transmission and the writing or writings or
electronic transmission or transmissions are filed with the minutes of
proceedings of the Board of Directors or committee.  Such filing shall be in
paper form if the minutes are maintained in paper form and shall be in
electronic form if the minutes are maintained in electronic form.
 
3.13           FEES AND COMPENSATION OF DIRECTORS
 
Unless otherwise restricted by the Certificate of Incorporation or these Bylaws,
the Board of Directors shall have the authority to fix the compensation of
directors.  Directors and committee members may be paid their expenses, if any,
of attendance at each board or committee meeting, a fixed sum for attendance at
each board or committee meeting or a stated salary as

Exhibit C - 10

--------------------------------------------------------------------------------



 
director or a committee member, and such other compensation as the Board of
Directors may determine.  No such payment shall preclude any director or
committee member from serving the Corporation in any other capacity and
receiving compensation therefor.
 
3.14           REMOVAL OF DIRECTORS
 
Unless otherwise restricted by statute, by the Certificate of Incorporation or
by these Bylaws, any director or the entire Board of Directors may be removed,
with or without cause, by the holders of a majority of the shares then entitled
to vote at an election of directors.  No reduction of the authorized number of
directors shall have the effect of removing any director prior to the expiration
of such director's term of office.
 
ARTICLE IV
 
COMMITTEES
 
4.1           COMMITTEES OF DIRECTORS
 
The Board of Directors may designate one or more committees, with each committee
to consist of one or more of the directors of the Corporation.  The Board of
Directors may designate one or more directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
the committee.  In the absence or disqualification of a member of a committee,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not such member or members constitute a quorum, may
unanimously appoint another member of the Board of Directors to act at the
meeting in the place of any such absent or disqualified member.  Any such
committee, to the extent provided in the resolution of the Board of Directors or
in the Bylaws of the Corporation, shall have and may exercise all the powers and
authority of the Board of Directors in the management of the business and
affairs of the Corporation, and may authorize the seal of the Corporation to be
affixed to all papers that may require it; but no such committee shall have the
power or authority in reference to the following matter: (i) approving or
adopting, or recommending to the stockholders, any action or matter required by
the General Corporation Law of Delaware to be submitted to stockholders for
approval or (ii) adopting, amending or repealing any bylaw of the
Corporation.  Unless otherwise provided in the Certificate of Incorporation,
these Bylaws, or the resolution of the Board of Directors designating the
committee, a committee may create one or more subcommittees, each subcommittee
to consist of one or more members of the committee, and delegate to a
subcommittee any or all of the powers and authority of the committee.
 
4.2           COMMITTEE MINUTES
 
Each committee shall keep regular minutes of its meetings and report the same to
the Board of Directors when requested by the Board of Directors.
 
4.3           MEETINGS AND ACTION OF COMMITTEES
 
Meetings and actions of committees shall be governed by, and held and taken in
accordance with, the provisions of Article III of these Bylaws, including,
without limitation,

Exhibit C - 11

--------------------------------------------------------------------------------



 
Section 3.5 (place of meetings; telephonic meetings), Section 3.7 (regular
meetings), Section 3.8 (special meetings; notice), Section 3.9 (quorum),
Section 3.10 (waiver of notice), Section 3.11 (adjourned meeting; notice), and
Section 3.12 (board action by written consent without a meeting), with such
changes in the context of those Bylaws as are necessary to substitute the
committee and its members for the Board of Directors and its members; provided,
however, that the time of regular meetings of committees may also be called by
resolution of the Board of Directors and that notice of special meetings of
committees shall also be given to all alternate members, who shall have the
right to attend all meetings of the committee.  Unless the Board of Directors
adopts rules for the governance of a committee, then each committee may adopt
its own governance rules, provided that such rules shall not be inconsistent
with the provisions of the General Corporation Law of Delaware, the Certificate
of Incorporation or these Bylaws.
 
ARTICLE V
 
OFFICERS
 
5.1           OFFICERS
 
The officers of the Corporation shall be a president, a secretary, and a chief
financial officer or treasurer.  The Corporation may also have, at the
discretion of the Board of Directors, a chairperson of the board, one or more
vice presidents, assistant vice presidents, assistant secretaries, assistant
treasurers, and any such other officers as may be appointed in accordance with
the provisions of Section 5.3 of these Bylaws.  Any number of offices may be
held by the same person.  Each officer shall hold office until such officer's
successor is elected and qualified or until such officer's earlier resignation
or removal.
 
5.2           ELECTION OF OFFICERS
 
The officers of the Corporation, except such officers as may be appointed in
accordance with the provisions of Section 5.3 of these Bylaws, shall be
appointed by the Board of Directors.
 
5.3           SUBORDINATE OFFICERS
 
The Board of Directors may appoint, or empower the president to appoint, such
other officers and agents as the business of the Corporation may require, each
of whom shall hold office for such period, have such authority, and perform such
duties as are provided in these Bylaws or as the Board of Directors (or, if so
empowered, the president) may from time to time determine.
 
5.4           REMOVAL AND RESIGNATION OF OFFICERS
 
Any officer may be removed, either with or without cause, by an affirmative vote
of the majority of the Board of Directors at any regular or special meeting of
the Board of Directors or, except in the case of an officer appointed by the
Board of Directors, by any officer upon whom such power of removal may be
conferred by the Board of Directors.
 
Any officer may resign at any time upon written notice given in writing or by
electronic transmission to the Corporation.  Any resignation shall take effect
at the date of the receipt of that

Exhibit C - 12

--------------------------------------------------------------------------------



 
notice or at any later time specified in that notice; and, unless otherwise
specified in that notice, the accep­tance of the resignation shall not be
necessary to make it effective. Any resignation is without prejudice to the
rights, if any, of the Corporation under any contract to which the officer is a
party.
 
5.5           VACANCIES IN OFFICES
 
Any vacancy occurring in any office of the Corporation shall be filled by the
Board of Directors or as provided in Section 5.3 of these Bylaws.
 
5.6           CHAIRPERSON OF THE BOARD
 
The chairperson of the board, if such an officer be elected, shall, if present,
preside at meetings of the Board of Directors and exercise and perform such
other powers and duties as may from time to time be assigned to such officer by
the Board of Directors or as may be prescribed by these Bylaws.  If there is no
president, then the chairperson of the board shall also be the chief executive
officer of the Corporation and shall have the powers and duties prescribed in
Section 5.7 of these Bylaws.
 
5.7           PRESIDENT
 
Subject to such supervisory powers, if any, as may be given by the Board of
Directors to the chairperson of the board, if there be such an officer, the
president shall be the chief executive officer of the Corporation, unless some
other officer is so designated by the Board of Directors, and shall, subject to
the control of the Board of Directors, have general supervision, direction, and
control of the business and the officers of the Corporation.  The president
shall preside at all meetings of the stockholders and, in the absence or
nonexistence of a chairperson of the board, at all meetings of the Board of
Directors.  The president shall have the general powers and duties of management
usually vested in the office of president of a corporation and shall have such
other powers and duties as may be prescribed by the Board of Directors or these
Bylaws.
 
5.8           VICE PRESIDENT
 
In the absence or disability of the president, the vice presidents, if any, in
order of their rank as fixed by the Board of Directors or, if not ranked, a vice
president designated by the Board of Directors, shall perform all the duties of
the president and when so acting shall have all the powers of, and be subject to
all the restrictions upon, the president.  The vice presidents shall have such
other powers and perform such other duties as from time to time may be
prescribed for them respectively by the Board of Directors, these Bylaws, the
president or the chairperson of the board.
 
5.9           SECRETARY
 
The secretary shall keep or cause to be kept, at the principal executive office
of the Corporation or such other place as the Board of Directors may direct, a
book of minutes of all meetings and actions of directors, committees and
subcommittees of directors, and stockholders.

Exhibit C - 13

--------------------------------------------------------------------------------



 
Unless another officer is designated by the Board of Directors to perform the
responsibilities set forth in Section 2.13 of these Bylaws, the secretary shall
keep, or cause to be kept, at the principal executive office of the Corporation
or at the office of the Corporation's transfer agent or registrar, as determined
by resolution of the Board of Directors, a stock register, or a duplicate stock
register, showing the names of all stockholders and their addresses, the number
and classes of shares held by each stockholder, the number and date of
certificates evidencing such shares, and the number and date of cancellation of
every certificate surrendered for cancellation.
 
The secretary shall keep the seal of the Corporation, if one be adopted, in safe
custody and shall have such other powers and perform such other duties as may be
prescribed by the Board of Directors or by these Bylaws.
 
5.10           CHIEF FINANCIAL OFFICER/TREASURER
 
The chief financial officer shall keep and maintain, or cause to be kept and
maintained, adequate and correct books and records of accounts of the properties
and business transactions of the Corporation, including accounts of its assets,
liabilities, receipts, disbursements, gains, losses, capital, retained earnings,
and shares.  The books of account shall at all reasonable times be open to
inspection by any director.
 
The chief financial officer shall deposit, or cause to be deposited, all money
and other valuables in the name and to the credit of the Corporation with such
depositaries as may be designated by the Board of Directors.  Such officer shall
disburse, or cause to be disbursed, the funds of the Corporation as may be
ordered by the Board of Directors, shall render to the president and directors,
whenever they request it, an account of all of the transactions of such officer
as treasurer and of the financial condition of the Corporation, and shall have
such other powers and perform such other duties as may be prescribed by the
Board of Directors or these Bylaws.
 
The chief financial officer shall also be the treasurer of the Corporation
unless otherwise designated by the Board of Directors.
 
5.11           ASSISTANT SECRETARY
 
The assistant secretary, or, if there is more than one, the assistant
secretaries in the order determined by the Board of Directors (or if there be no
such determination, then in the order of their election) shall, in the absence
of the secretary or in the event of the inability or refusal of such officer to
act, perform the duties and exercise the powers of the secretary and shall
perform such other duties and have such other powers as the Board of Directors
may from time to time prescribe.
 
5.12           ASSISTANT TREASURER
 
The assistant treasurer, or, if there is more than one, the assistant
treasurers, in the order determined by the Board of Directors (or if there be no
such determination, then in the order of

Exhibit C - 14

--------------------------------------------------------------------------------



 
their election), shall, in the absence of the treasurer or in the event of the
inability or refusal of such officer to act, perform the duties and exercise the
powers of the chief financial officer and shall perform such other duties and
have such other powers as the Board of Directors may from time to time
prescribe.
 
5.13           AUTHORITY AND DUTIES OF OFFICERS
 
In addition to the foregoing authority and duties, all officers of the
Corporation shall respectively have such authority and perform such duties in
the management of the business of the Corporation as may be designated from time
to time by the Board of Directors.
 
5.14           SALARIES
 
The salaries of the officers shall be fixed from time to time by the Board of
Directors, or by any committee or officer to which or whom, as the case may be,
the Board of Directors has delegated such authority.  No officer shall be
disqualified from receiving such salary by reason of the fact that he or she is
also a director of the Corporation.
 
5.15           LOANS TO OFFICERS AND EMPLOYEES
 
The Corporation may lend money to, or guarantee any obligation of, or otherwise
assist any officer or other employee of the Corporation or any of its
subsidiaries, including any officer or employee who is a director of the
Corporation or any of its subsidiaries, whenever, in the judgment of the
directors, such loan, guaranty or assistance may reasonably be expected to
benefit the Corporation.  The loan, guaranty or other assistance may be with or
without interest and may be unsecured, or secured in such manner as the Board of
Directors shall approve, including, without limitation, a pledge of shares of
stock of the Corporation.  Nothing in this section shall be deemed to deny,
limit or restrict the powers of guaranty or warranty of the Corporation at
common law or under any statute. Notwithstanding the foregoing, any such loan
made, guaranteed, or arranged for by the Corporation shall contain a provision
requiring the borrower to repay the obligation in full if the Corporation
becomes subject to the restrictions of the Sarbanes-Oxley Act of 2002, as
amended, or if the borrower becomes an officer or director of a parent entity
that is subject to the restrictions of the Sarbanes-Oxley Act of 2002, as
amended.
 
ARTICLE VI
 
INDEMNITY
 
6.1           INDEMNIFICATION OF OFFICERS AND DIRECTORS
 
To the fullest extent permitted by applicable law as it presently exists or may
hereafter be amended (provided, that in the case of such an amendment, only to
the extent that such amendment permits the Corporation to provide broader
indemnification rights than permitted prior thereto), the Corporation shall
indemnify and hold harmless each person who was or is made or is threatened to
be made a party or is otherwise involved in any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a "proceeding") by
reason of the fact that such person is or was a director or officer of the
Corporation or is or was serving at the request of

Exhibit C - 15

--------------------------------------------------------------------------------



 
the Corporation as a director, officer, employee or agent of another corporation
or of a partnership, joint venture, trust, enterprise or nonprofit entity
(including service with respect to an employee benefit plan), against all
liability, loss and reasonable expense incurred by such person, including
attorneys' fees, judgments, fines, penalties, ERISA excise taxes and amounts
paid in settlement of proceedings.  Except as set forth in Section 6.2 below,
the Corporation shall be required to indemnify a person in connection with a
proceeding (or part thereof) initiated by such person only if the proceeding (or
part thereof) was authorized by the Board of Directors.  The right to
indemnification under this Article VI shall be construed as a contractual right
of the indemnitees and shall inure to the benefit of an indemnitee's heirs,
executors and administrators.
 
6.2           PREPAYMENT OF EXPENSES; UNDERTAKING TO REPAY
 
The Corporation shall pay the expenses (including attorneys' fees) expected to
be incurred in defending any proceeding in advance of its final disposition;
provided, however, that if the General Corporation Law of Delaware then so
requires, the payment of expenses incurred in advance of the final disposition
of the proceeding by a director or officer in such person's capacity as such
(and not in any other capacity in which service is or was rendered by such
person, such as service with respect to an employee benefit plan) shall be made
only upon receipt of an undertaking by the director or officer to repay all
amounts advanced if it is determined by a final judicial determination from
which there is no further possibility of appeal that the director or officer is
not entitled to be indemnified under this Article VI or otherwise; and provided,
further, that the Corporation shall not be required to prepay any expenses to a
person against whom the Corporation directly brings a claim alleging that such
person has (i) breached such person's duty of loyalty to the Corporation, or
committed an act or omission not in good faith or that involves intentional
misconduct or a knowing violation of law, or (ii) derived an improper personal
benefit from a transaction.
 
6.3           CLAIMS BY INDEMNITEE; PRESUMPTION OF VALIDITY
 
If a claim for indemnification or payment of expenses under this Article VI is
not paid in full within 60 days after a written claim therefor has been
presented to the Corporation (except in the case of a claim for prepayment of
expenses in accordance with Section 6.2 above, in which case the applicable
period shall be 20 days) the indemnitee may file suit to recover the unpaid
amount of such claim.  If successful in whole or in part in any such suit, the
indemnitee shall be entitled to be paid the expense of prosecuting such
claim.  In any such action, the Corporation shall have the burden of proving
that the claimant was not entitled to the requested indemnification or payment
of expenses under applicable law.  The indemnitee shall be presumed to be
entitled to indemnification under this Article VI upon submission of a written
claim (and, in an action brought to enforce a claim for prepayment of expenses,
where the required undertaking, if any is required, has been tendered to the
Corporation), and thereafter the Corporation shall have the burden of proof to
overcome the presumption that the indemnitee is not so entitled.  Neither the
failure of the Corporation (including its Board or Directors, independent legal
counsel or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the indemnitee is proper in
the circumstances, nor an actual determination by the Corporation (including its
Board of Directors, independent legal counsel or its stockholders) that the
indemnitee is not entitled to indemnification shall be a defense to the suit or
create a

Exhibit C - 16

--------------------------------------------------------------------------------



 
presumption that the indemnitee is not so entitled.
 
6.4           NON-EXCLUSIVITY OF RIGHTS
 
The rights conferred on any person by this Article VI shall not be exclusive of
any other rights that such person may have or may hereafter acquire under any
statute, provision of the Certificate of Incorporation or these Bylaws,
contractual agreement, vote of the stockholders or disinterested directors or
otherwise.  Additionally, nothing in this Article VI shall limit the ability of
the Corporation, in its discretion, to indemnify or advance expenses to persons
whom the Corporation is not obligated to indemnify or advance expenses pursuant
to this Article VI.
 
6.5           SET-OFF AGAINST OTHER INDEMNIFICATION
 
The Corporation's obligation, if any, to indemnify any person who was or is
serving at its request as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, enterprise or nonprofit entity
shall be reduced by any amount that such person may collect as indemnification
from such other corporation, partnership, joint venture, trust, enterprise or
nonprofit entity.
 
6.6           EFFECT OF AMENDMENT OR REPEAL
 
No repeal or modification of this Article VI shall adversely affect any right or
protection afforded hereunder to any person in respect of an act or omission
occurring prior to the time of such repeal or modification.
 
6.7           INDEMNIFICATION OF EMPLOYEES AND AGENTS
 
The Corporation may by action of the Board of Directors, extend the rights
described in this Article VI to individual employees or agents, or groups of
employees or agents of the Corporation with the same scope and effect as the
provisions of this Article VI; provided, however, that an undertaking of the
sort described in Section 6.2 shall be required only if specifically requested
by the Board of Directors.
 
6.8           INSURANCE; INDEMNIFICATION AGREEMENTS
 
The Corporation may purchase and maintain insurance on behalf of any person who
is or was a director, officer, employee or agent of the Corporation, or is or
was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise or nonprofit entity against any liability asserted against such
person and incurred by such person in any such capacity, or arising out of the
status of such person as such, whether or not the Corporation would have the
power to indemnify such person against such liability under the provisions of
the General Corporation Law of Delaware.  The Corporation, without further
stockholder approval, may enter into contracts with any person who is or was a
director, officer, employee or agent, or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise or nonprofit entity, in
furtherance of the provisions of this Article VI.  The Corporation may also
create a trust fund, grant a security interest or use other

Exhibit C - 17

--------------------------------------------------------------------------------



 
means (including, without limitation, a letter of credit) to ensure the payment
of such amounts as may be necessary to effect indemnification as provided
herein.
 
6.9           RELIANCE UPON BOOKS, REPORTS AND RECORDS
 
Each director, each member of any committee designated by the Board of
Directors, and each officer of the Corporation shall, in the performance of his
or her duties, be fully protected in relying in good faith upon the books of
account or other records of the Corporation and upon such information, opinions,
reports or statements presented to the Corporation by any of its officers or
employees, or committees of the Board of Directors so designated, or by any
other person as to matters which such director or committee member reasonably
believes are within such other person's professional or expert competence and
who has been selected with reasonable care by or on behalf of the Corporation.
 
6.10           CERTAIN DEFINITIONS
 
For purposes of this Article VI, references to the "Corporation" shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise or nonprofit entity, shall stand in the
same position under this Article VI with respect to the resulting or surviving
corporation as such person would have with respect to such constituent
corporation if its separate existence had continued.
 
ARTICLE VII
 
RECORDS AND REPORTS
 
7.1           MAINTENANCE AND INSPECTION OF RECORDS
 
The Corporation shall, either at its principal executive office or at such place
or places as designated by the Board of Directors, keep a record of its
stockholders, listing their names and addresses and the number and class of
shares held by each stockholder, a copy of these Bylaws as amended to date,
accounting books, and other records.
 
Any stockholder of record or a person who is the beneficial owner of shares of
the Corporation's stock held either in a voting trust or by a nominee on behalf
of such person, in person or by attorney or other agent, shall, upon written
demand under oath stating the purpose thereof, have the right during the usual
hours for business to inspect for any proper purpose the Corporation's stock
ledger, a list of its stockholders, and its other books and records and to make
copies or extracts therefrom.  A proper purpose shall mean a purpose reasonably
related to such person's interest as a stockholder.  In every instance where an
attorney or other agent is the person who seeks the right to inspection, the
demand under oath shall be accompanied by a power of attorney or such other
writing that authorizes the attorney or other agent to so act on behalf of

Exhibit C - 18

--------------------------------------------------------------------------------



 
the stockholder. The demand under oath shall be directed to the Corporation at
its registered office in Delaware or at its principal place of business.
 
7.2           INSPECTION BY DIRECTORS
 
Any director shall have the right to examine the Corporation's stock ledger, a
list of its stockholders, and its other books and records for a purpose
reasonably related to the position of such person as a director. The Court of
Chancery is hereby vested with the exclusive jurisdiction to determine whether a
director is entitled to the inspection sought. The Court may summarily order the
Corporation to permit the director to inspect any and all books and records, the
stock ledger, and the stock list and to make copies or extracts therefrom.  The
Court may, in its discretion, prescribe any limita­tions or conditions with
reference to the inspection, or award such other and further relief as the Court
may deem just and proper.
 
ARTICLE VIII
 
STOCK AND STOCK CERTIFICATES
 
8.1           STOCK CERTIFICATES; PARTLY PAID SHARES
 
No shares of the Corporation shall be issued unless authorized by the Board of
Directors, which authorization shall include the maximum number of shares to be
issued and the consideration to be received for each share.
 
The shares of a Corporation shall be represented by certificates, which shall
include on their face or back written notice of any restrictions that may be
imposed on the transferability of such shares and shall be consecutively
numbered or otherwise identified.  Notwithstanding the foregoing, the Board of
Directors of the Corporation may provide by resolution or resolutions that some
or all of any or all classes or series of its stock shall be uncertificated
shares.  Any such resolution shall not apply to shares represented by a
certificate until such certificate is surrendered to the
Corporation.  Notwithstanding the adoption of such a resolution by the Board of
Directors, every holder of stock represented by certificates and upon request
every holder of uncertificated shares shall be entitled to have a certificate
signed by, or in the name of the Corporation by the chairperson or
vice-chairperson of the Board of Directors, or the president or vice-president,
and by the treasurer or an assistant treasurer, or the secretary or an assistant
secretary of the Corporation representing the number of shares registered in
certificate form.  The Board of Directors may in its discretion appoint
responsible banks or trust companies from time to time to act as transfer agents
and registrars of the stock of the Corporation; and, when such appointments
shall have been made, no stock certificate thereafter issued shall be valid
until countersigned by one of such transfer agents and registered by one of such
registrars.  Any or all of the signatures on the certificate may be a
facsimile.  In case any officer, transfer agent or registrar who has signed or
whose facsimile signature has been placed upon a certificate has ceased to be
such officer, transfer agent or registrar before such certificate is issued, it
may be issued by the Corporation with the same effect as if such person were
such officer, transfer agent or registrar at the date of issue.
 
The Corporation may issue the whole or any part of its shares as partly paid and
subject to

Exhibit C - 19

--------------------------------------------------------------------------------



 
call for the remainder of the consideration to be paid therefor.  Upon the face
or back of each stock certificate issued to represent any such partly paid
shares (or upon the books and records of the Corporation in the case of
uncertificated partly paid shares), the total amount of the consideration to be
paid therefor and the amount paid thereon shall be stated.  Upon the declaration
of any dividend on fully paid shares, the Corporation shall declare a dividend
upon partly paid shares of the same class, but only upon the basis of the
percentage of the consideration actually paid thereon.
 
8.2           SPECIAL DESIGNATION ON CERTIFICATES
 
If the Corporation is authorized to issue more than one class of stock or more
than one series of any class, then the powers, the designations, the
preferences, and the relative, participating, optional or other rights of each
class of stock or series thereof and the qualifications, limitations or
restrictions of such powers, preferences and/or rights shall be set forth in
full or summarized on the face or back of the certificate that the Corporation
shall issue to represent such class or series of stock; provided, however, that,
except as otherwise provided in Section 202 of the General Corporation Law of
Delaware, in lieu of the foregoing requirements there may be set forth on the
face or back of the certificate that the Corporation shall issue to represent
such class or series of stock a statement that the Corporation will furnish
without charge to each stockholder who so requests the powers, the designations,
the preferences, and the relative, participating, optional or other rights of
each class of stock or series thereof and the qualifications, limitations or
restrictions of such powers, preferences and/or rights.
 
8.3           LOST CERTIFICATES
 
Except as provided in this Section 8.3, no new certificates for shares shall be
issued to replace a previously issued certificate unless the latter is
surrendered to the Corporation and cancelled at the same time.  The Corporation
may issue a new certificate of stock or uncertificated shares in the place of
any certificate theretofore issued by it that is alleged to have been lost,
stolen or destroyed, and the Corporation may require the owner of the lost,
stolen or destroyed certificate, or the legal representative of such owner, to
give the Corporation a bond or an indemnity sufficient to protect it against any
claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of such new certificate or
uncertificated shares.
 
8.4           TRANSFER OF STOCK; RESTRICTIONS ON TRANSFER
 
Upon surrender to the Corporation or the transfer agent of the Corporation of a
certificate for shares duly endorsed or accom­panied by proper evidence of
succession, assignment or authority to transfer, it shall be the duty of the
Corporation to issue a new certificate to the person entitled thereto, cancel
the old certificate, and record the transaction in its books.
 
Except to the extent that the Corporation has obtained an opinion of counsel
acceptable to the Corporation that transfer restrictions are not required under
applicable securities laws, or has otherwise satisfied itself that such transfer
restrictions are not required, all certificates representing shares of the
Corporation shall bear on the face of the certificate, or on the reverse of

Exhibit C - 20

--------------------------------------------------------------------------------



 
the certificate if a reference to the legend is contained on the face, such
legends as may be required by applicable law, including without limitation a
legend that reads substantially as follows:
 
"THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT EFFECTIVE REGISTRATIONS THEREUNDER OR
AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATIONS ARE NOT REQUIRED."
 
8.5           STOCK TRANSFER AGREEMENTS
 
The Corporation shall have power to enter into and perform any agreement with
any number of stockholders of any one or more classes of stock of the
Corporation to restrict the transfer of shares of stock of the Corporation of
any one or more classes or series owned by such stockholders in any manner not
prohibited by the General Corporation Law of Delaware.
 
8.6           REGISTERED STOCKHOLDERS
 
The Corporation shall be entitled to recognize the exclusive right of a person
registered on its books as the owner of shares to receive dividends and to vote
as such owner, shall be entitled to hold liable for calls and assessments the
person registered on its books as the owner of shares, and shall not be bound to
recognize any equitable or other claim to or interest in such share or shares on
the part of another person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the laws of Delaware.
 
8.7           DIVIDENDS
 
The directors of the Corporation, subject to any restrictions contained in the
Certificate of Incorporation, may declare and pay dividends upon the shares of
its capital stock pursuant to the General Corporation Law of
Delaware.  Dividends may be paid in cash, in property, or in shares of the
Corporation's capital stock.
 
The directors of the Corporation may set apart out of any of the funds of the
Corporation available for dividends a reserve or reserves for any proper purpose
and may abolish any such reserve. Such purposes shall include, but not be
limited to, equalizing dividends, repairing or maintaining any property of the
Corporation, and meeting contingencies.
 
ARTICLE IX
 
GENERAL MATTERS
 
9.1           CHECKS
 
From time to time, the Board of Directors shall determine by resolution which
person or persons may sign or endorse all checks, drafts, other orders for
payment of money, notes or other

Exhibit C - 21

--------------------------------------------------------------------------------



 
evidences of indebtedness that are issued in the name of or payable to the
Corporation, and only the persons so authorized shall sign or endorse those
instruments.
 
9.2           EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS
 
The Board of Directors, except as otherwise provided in these Bylaws, may
authorize any officer or officers, or agent or agents, to enter into any
contract or execute any instrument in the name of and on behalf of the
Corporation; such authority may be general or confined to specific
instances.  Unless so authorized or ratified by the Board of Directors or within
the agency power of an officer, no officer, agent or employee shall have any
power or authority to bind the Corporation by any contract or engagement or to
pledge its credit or to render it liable for any purpose or for any amount.
 
9.3           FISCAL YEAR
 
The fiscal year of the Corporation shall be the same as the calendar year unless
otherwise fixed by resolution of the Board of Directors.
 
9.4           SEAL
 
The Corporation may adopt a corporate seal, which shall be adopted and which may
be altered by the Board of Directors, and may use the same by causing it or a
facsimile thereof to be impressed or affixed or in any other manner reproduced.
 
9.5           REPRESENTATION OF SHARES OF OTHER CORPORATIONS
 
The chairperson of the board, the president, any vice president, the treasurer,
the secretary or assistant secretary of the Corporation, or any other person
authorized by the Board of Directors or the president or a vice president, is
authorized to vote, represent, and exercise on behalf of the Corporation all
rights incident to any and all shares of any other corporation or corporations
standing in the name of the Corporation.  The authority granted herein may be
exercised either by such person directly or by any other person authorized to do
so by proxy or power of attorney duly executed by such person having the
authority.
 
9.6           CONSTRUCTION; DEFINITIONS
 
Unless the context requires otherwise, the general provisions, rules of
construction, and definitions in the General Corporation Law of Delaware shall
govern the construction of these Bylaws.  Without limiting the generality of
this provision, the singular number includes the plural, the plural number
includes the singular, and the term "person" includes both a corporation and a
natural person.

Exhibit C - 22

--------------------------------------------------------------------------------



 


 
ARTICLE X
 
AMENDMENTS
 
Subject to any voting requirements set forth in the Corporation's Certificate of
Incorporation, the original or other Bylaws of the Corporation may be adopted,
amended or repealed by the stockholders entitled to vote; provided, however,
that the Corporation may, in its Certificate of Incorporation, confer the power
to adopt, amend or repeal Bylaws upon the Board of Directors.  The fact that
such power has been so conferred upon the Board of Directors shall not divest
the stockholders of the power, nor limit their power to adopt, amend or repeal
Bylaws.
 


 
**********

Exhibit C - 23

--------------------------------------------------------------------------------





 
CERTIFICATION
 
OF THE BYLAWS
 


 
OF
 


 
PIXXURES, INC.
 


 
The undersigned person appointed by the Board of Directors of as the Secretary
of Pixxures, Inc. hereby certifies that the foregoing Bylaws are a true and
correct copy of the Bylaws of the Corporation, in effect as of the date of this
certificate.
 
Effective this 11th  day of September, 2007.
 





         

Exhibit C - 24

--------------------------------------------------------------------------------





 
BYLAWS
 
OF
 
PIXXURES, INC.

    

Exhibit C - 25

--------------------------------------------------------------------------------



 
CONTENTS
 


ARTICLE I. CORPORATE OFFICES
  1
1.1
REGISTERED OFFICE
  1
1.2
OTHER OFFICES
  1
ARTICLE II. MEETINGS OF STOCKHOLDERS
  1
2.1
PLACE OF MEETINGS
  1
2.2
ANNUAL MEETING
  1
2.3
SPECIAL MEETING
  2
2.4
NOTICE OF STOCKHOLDERS' MEETINGS
  2
2.5
MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE
  2
2.6
QUORUM
  3
2.7
ADJOURNED MEETING; NOTICE
  3
2.8
VOTING
  3
2.9
WAIVER OF NOTICE
  4
2.10
STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING
  4
2.11
RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS
  5
2.12
PROXIES
  6
2.13
LIST OF STOCKHOLDERS ENTITLED TO VOTE
  6
ARTICLE III. DIRECTORS
  7
3.1
POWERS
  7
3.2
NUMBER OF DIRECTORS
  7
3.3
ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS
  7
3.4
RESIGNATION AND VACANCIES
  8
3.5
PLACE OF MEETINGS; TELEPHONIC MEETINGS
  9
3.6
FIRST MEETINGS
  9
3.7
REGULAR MEETINGS
  9
3.8
SPECIAL MEETINGS; NOTICE
  9
3.9
QUORUM
  9
3.10
WAIVER OF NOTICE
10
3.11
ADJOURNED MEETING; NOTICE
10
3.12
BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING
10
3.13
FEES AND COMPENSATION OF DIRECTORS
10
3.14
REMOVAL OF DIRECTORS
11
ARTICLE IV. COMMITTEES
11
4.1
COMMITTEES OF DIRECTORS
11
4.2
COMMITTEE MINUTES
11
4.3
MEETINGS AND ACTION OF COMMITTEES
11
ARTICLE V. OFFICERS
12
5.1
OFFICERS
12
5.2
ELECTION OF OFFICERS
12

 
 
 
Exhibit C - 26

--------------------------------------------------------------------------------



 
5.3
SUBORDINATE OFFICERS
12
5.4
REMOVAL AND RESIGNATION OF OFFICERS
12
5.5
VACANCIES IN OFFICES
13
5.6
CHAIRPERSON OF THE BOARD
13
5.7
PRESIDENT
13
5.8
VICE PRESIDENT
13
5.9
SECRETARY
13
5.10
CHIEF FINANCIAL OFFICER/TREASURER
14
5.11
ASSISTANT SECRETARY
14
5.12
ASSISTANT TREASURER
14
5.13
AUTHORITY AND DUTIES OF OFFICERS
15
5.14
SALARIES
15
5.15
LOANS TO OFFICERS AND EMPLOYEES
15
ARTICLE VI. INDEMNITY
15
6.1
INDEMNIFICATION OF OFFICERS AND DIRECTORS
15
6.2
PREPAYMENT OF EXPENSES; UNDERTAKING TO REPAY
16
6.3
CLAIMS BY INDEMNITEE; PRESUMPTION OF VALIDITY
16
6.4
NON-EXCLUSIVITY OF RIGHTS
17
6.5
SET-OFF AGAINST OTHER INDEMNIFICATION
17
6.6
EFFECT OF AMENDMENT OR REPEAL
17
6.7
INDEMNIFICATION OF EMPLOYEES AND AGENTS
17
6.8
INSURANCE; INDEMNIFICATION AGREEMENTS
17
6.9
RELIANCE UPON BOOKS, REPORTS AND RECORDS
18
6.10
CERTAIN DEFINITIONS
18
ARTICLE VII. RECORDS AND REPORTS
18
7.1
MAINTENANCE AND INSPECTION OF RECORDS
18
7.2
INSPECTION BY DIRECTORS
19
ARTICLE VIII. STOCK AND STOCK CERTIFICATES
19
8.1
STOCK CERTIFICATES; PARTLY PAID SHARES
19
8.2
SPECIAL DESIGNATION ON CERTIFICATES
20
8.3
LOST CERTIFICATES
20
8.4
TRANSFER OF STOCK; RESTRICTIONS ON TRANSFER
20
8.5
STOCK TRANSFER AGREEMENTS
21
8.6
REGISTERED STOCKHOLDERS
21
8.7
DIVIDENDS
21
ARTICLE IX. GENERAL MATTERS
21
9.1
CHECKS
21
9.2
EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS
22
9.3
FISCAL YEAR
22
9.4
SEAL
22
9.5
REPRESENTATION OF SHARES OF OTHER CORPORATIONS
22
9.6
CONSTRUCTION; DEFINITIONS
22
ARTICLE X. AMENDMENTS
23


 
Exhibit C - 27

--------------------------------------------------------------------------------




Exhibit D


Directors and Officers of Pixxures, Inc.


Pursuant to Section 1.3(c) of the Agreement and Plan of Merger the following
person shall be the sole Director of the Surviving Corporation, Pixxures, Inc.,
a Delaware corporation, as of the Effective Time of the Merger:


Hugh H. Williamson, III


Pursuant to Section 1.3(c) of the Agreement and Plan of Merger the following
persons shall hold the offices set forth across from their names as officers of
the Surviving Corporation, Pixxures, Inc., a Delaware corporation, as of the
Effective Time of the Merger:


Name
       
Office
1.  Charles Killpack
   
President and CEO
   
2.  Dawn Patterson
   
Secretary
   
3.  Steven Bragg
   
Treasurer and CFO
   






Exhibit D - 1

--------------------------------------------------------------------------------



 
Exhibit E

 
LETTER OF TRANSMITTAL


to accompany certificates formerly representing shares of the Series B-1
Preferred Stock, $.001 par value per share, of Pixxures, Inc., a Delaware
corporation (“Company Series B-1 Stock”)


and/or


certificates formerly representing shares of the Series C Preferred Stock, $.001
par value per share, of Pixxures, Inc., a Delaware corporation (“Company Series
C Stock” and, together with the Company Series B-1 Stock, the “Company Preferred
Stock”)


 
surrendered in exchange for shares of the common stock, no par value per share,
of Xedar Corporation (“Parent Common Stock”) at the rate of ______ shares of
Parent Common Stock for each one (1) share of Company Series B-1 Stock and
______ shares of Parent Common Stock for each one (1) share of Company Series C
Stock
 


 
pursuant to the merger of Pixx Acquisition Corp., a Delaware corporation and
wholly owned subsidiary of Xedar Corporation, with and into Pixxures, Inc. (the
“Merger”).
 
This Letter of Transmittal should be completed, signed and submitted, together
with your certificates (each, a “Certificate”) formerly representing Company
Preferred Stock:


By Mail:
The Exchange Agent:
By Hand or Overnight Courier:
Xedar Corporation
8310 South Valley Highway,
 Suite 220
Englewood, CO 80112
Attn: Steven Bragg
Xedar Corporation
8310 South Valley Highway,
 Suite 220
Englewood, CO 80112

 
BY SIGNING THIS LETTER OF TRANSMITTAL YOU WILL HAVE SURRENDERED THE
CERTIFICATE(S) FORMERLY REPRESENTING COMPANY PREFERRED STOCK.  PLEASE READ THE
ACCOMPANYING INSTRUCTIONS CAREFULLY BEFORE COMPLETING THIS LETTER OF
TRANSMITTAL.
 
Delivery of this Letter of Transmittal to the Exchange Agent other than as set
forth above will not constitute a valid delivery.  You must sign this Letter of
Transmittal where indicated.
__________________
 
Questions and requests for assistance or for additional copies of this Letter of
Transmittal may be directed to the Exchange Agent at the address indicated above
or by calling
 
303-329-7182.

 

Exhibit E - 1

--------------------------------------------------------------------------------



ITEM A
 
DESCRIPTION OF COMPANY SERIES B-1 STOCK CERTIFICATE(S) SUBMITTED
 
(If the space provided below is inadequate, the Certificate numbers and number
of
 
shares should be listed on a separate schedule signed and affixed hereto.)
 
 
shares should be listed on a separate schedule signed and affixed hereto.)
 
Certificate(s) Formerly Representing
 
Company Series B-1 Stock
 
Name(s) and Address(es) of Registered Holder(s)
(Please fill in, if blank, exactly as name(s)
appear(s) on stock certificate(s))
 
 
Certificate
Number(s)
 
Total Number of Shares of Company Series B-1 Stock
Represented by Certificate(s)
                 
 
TOTAL
 



 
 DESCRIPTION OF COMPANY SERIES C STOCK CERTIFICATE(S) SUBMITTED
 
(If the space provided below is inadequate, the Certificate numbers and number
of
 
shares should be listed on a separate schedule signed and affixed hereto.)
 
Certificate(s) Formerly Representing
 
Company Series C Stock
 
Name(s) and Address(es) of Registered Holder(s)
(Please fill in, if blank, exactly as name(s)
appear(s) on stock certificate(s))
 
 
Certificate
Number(s)
 
Total Number of Shares of Company Series C Stock
Represented by Certificate(s)
                 
 
TOTAL
 



 
If any Certificate(s) has been lost or destroyed, check this box and see
Instruction 6. 
 

Exhibit E - 2

--------------------------------------------------------------------------------



Ladies and Gentlemen:
 
Pursuant to an Agreement and Plan of Merger (the “Merger Agreement”), dated as
of __________ ___, 2007, by and among Xedar Corporation, a Colorado corporation
(“Parent”), Pixx Acquisition Corp., a Delaware corporation (“Acquisition
Corp.”), which is a wholly-owned subsidiary of Parent, and Pixxures, Inc., a
Delaware corporation (the “Company”), Acquisition Corp. has been merged with and
into the Company, with the Company surviving as a wholly owned subsidiary of
Parent (the “Merger”).  The undersigned encloses herewith and surrenders to
Steven Bragg, acting as the exchange agent in connection with the Merger (the
“Exchange Agent”), the above described certificate(s) (each, a “Certificate”)
formerly representing (i) shares of the Series B-1 Preferred Stock, $.001 par
value per share, of the Company (“Company Series B-1 Stock”) in exchange for
______ shares of the common stock, no par value per share, of the Parent
(“Parent Common Stock”) for each one (1) share of Company Series B-1 Stock so
surrendered; or (ii) shares of Series C Preferred Stock, $.001 par value per
share, of the Company (“Company Series C Stock”) in exchange for ______ shares
of Parent Common Stock for each (1) share of Company Series C Stock so
surrendered.  The Company Series B-1 Stock and the Company Series C Stock are
collectively referred to as “Company Preferred Stock.”
 
The undersigned hereby represents and warrants that the undersigned was the
registered holder of the Company Preferred Stock represented by the enclosed
Certificate(s) as of the close of business on __________ ___, 2007 (the date on
which the Merger was completed), with good title to the above-described shares
and full power and authority to surrender, sell, assign and transfer the shares
represented by the enclosed Certificate(s), free and clear of all liens, claims
and encumbrances, and not subject to any adverse claims.   The undersigned
hereby irrevocably appoints the Exchange Agent as lawful agent and
attorney-in-fact of the undersigned to effect the exchange (such power of
attorney being deemed coupled with an interest).  All authority conferred or
agreed to be conferred in this Letter of Transmittal shall be binding upon the
successors, assigns, heirs, executors, administrators and legal representatives
of the undersigned and shall not be affected by, and shall survive, the death or
incapacity of the undersigned.
 
It is understood that the undersigned will not receive the Parent Common Stock
until after the Certificate(s) held by the undersigned are received by the
Exchange Agent at the address set forth above, and until the same are processed
for exchange by the Exchange Agent.
 
Unless otherwise indicated below under “Special Issuance Instructions,” in
exchange for the enclosed Certificate(s), the undersigned requests that a single
certificate representing the Parent Common be issued to the
undersigned.  Similarly, unless otherwise indicated below under “Special
Delivery Instructions,” the undersigned requests that the Parent mail such
certificate to the undersigned at the address shown in Item A of this Letter of
Transmittal.  In the event that both the “Special Issuance Instructions” and the
“Special Delivery Instructions” are completed, please issue and mail such
certificate to the person or entity so indicated at the address so indicated.
 
By delivery of this Letter of Transmittal to the Exchange Agent, the undersigned
represents and warrants that the undersigned (i) has full right, power and
authority to deliver such Company Preferred Stock and this Letter of
Transmittal, (ii) the undersigned has good, valid and marketable title to all
shares of Company Preferred Stock indicated in such Letter of Transmittal and
that the undersigned is not affected by any voting trust, agreement or
arrangement affecting the voting rights of such Company Preferred Stock, (iii)
the undersigned is acquiring Parent Common Stock for investment purposes, and
not with a view to selling or otherwise distributing such Parent Common Stock in
violation of the Securities Act of 1933, as amended, or the securities laws of
any state, (iv) that the undersigned has had an opportunity to ask and receive
answers to any questions the undersigned may have had concerning the terms and
conditions of the Merger and the Parent Common Stock and has obtained any
additional information that the undersigned has requested, and (v) that the
undersigned has such knowledge and
 

Exhibit E - 3

--------------------------------------------------------------------------------



experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in Parent and can bear the financial risk
of a total loss of its investment.
 
PLEASE READ THIS ENTIRE LETTER OF TRANSMITTAL AND THE ACCOMPANYING INSTRUCTIONS
CAREFULLY IN THEIR ENTIRETY.  THIS LETTER OF TRANSMITTAL (OR A COPY HEREOF) AND
ALL OTHER DOCUMENTS AND INSTRUMENTS REQUIRED HEREBY SHOULD BE MAILED OR
DELIVERED TO THE EXCHANGE AGENT AS SET FORTH ABOVE.  UNLESS AND UNTIL THE
PROVISIONS HEREOF ARE SATISFIED, NO PARENT COMMON STOCK WILL BE ISSUED.
 


 
 
ITEM B:  SPECIAL ISSUANCE INSTRUCTIONS
(See Instructions 2, 4 and 7)
 
 
ITEM C:  SPECIAL DELIVERY INSTRUCTIONS
(See Instructions 2, 5 and 7)
COMPLETE ONLY if the certificate evidencing Parent Common Stock is to be
registered or issued in a name OTHER than the name(s) of the registered
holder(s) appearing under ITEM A, above.
 
Please issue any certificates for Parent Common Stock to:
 
Name:                                                           
 
Address:                                                           
Please Print
 
Taxpayer Identification
No.:                                                           
 
 
COMPLETE ONLY if delivery of the certificate evidencing Parent Common Stock is
to be made OTHER than to the address of the registered holder(s) appearing under
ITEM A, above, or, if the box in ITEM B is filled in, OTHER than to the address
appearing therein.
 
Please mail or deliver any certificate for
Parent Common Stock to:
 
Name:                                                                 
 
Address:                                                                 
Please Print
 
Taxpayer Identification
No.:                                                                 
 



 



Exhibit E - 4

--------------------------------------------------------------------------------



THE FOLLOWING MUST BE COMPLETED BY ALL SURRENDERING STOCKHOLDERS.
 
 
ITEM D:
 
IMPORTANT—PLEASE SIGN HERE
(Please Complete Substitute Form W-9)
(See Instructions 1, 2 and 3)
 
X   ________________________________________________________________________________________________________                                                                                                                                     
 
X   ________________________________________________________________________________________________________                                                                                                                                         
Signature(s) of Owner(s)
 
This Letter of Transmittal must be signed by the registered holder(s) as the
name(s) appear(s) on the Certificate(s) surrendered or by person(s) authorized
to become registered
holder(s) by  endorsements and documents transmitted herewith.  If signature is
by a trustee, executor, administrator, guardian, attorney-in-fact, officer or
other person
acting in a fiduciary or  representative capacity, please set forth full title.
 
Name(s):    __________________________________________________________________________________________________                                                                                                                                    
                     
___________________________________________________________________________________________
(Please Print)
   
Capacity:  __________________________________________________________________________________________________                                                                                                                                      
 
Address:  __________________________________________________________________________________________________                                                                                                                                      
(Include Zip Code)
 
Daytime Area Code and Telephone
No.:   __________________________________________________________________________________________________                                                                                                                                     
 
Dated:  ________________________, 2007
 



 

Exhibit E - 5

--------------------------------------------------------------------------------



INSTRUCTIONS
 
Please complete, sign and deliver to the Exchange Agent the enclosed Letter of
Transmittal in order to surrender your certificates formerly representing
Company Preferred Stock in exchange for Parent Common Stock.  The enclosed
Letter of Transmittal should be promptly (i) completed and signed in the spaces
provided on the Letter of Transmittal; and (ii) mailed or delivered with your
Certificate(s) formerly representing Company Preferred Stock to the Exchange
Agent at the address listed on the first page of the Letter of Transmittal.
 
Company Preferred Stock holders will not receive Parent Common Stock in exchange
for Certificate(s) formerly representing shares of Company Preferred Stock until
the Certificate(s) owned by such shareholder is (are) received by the Exchange
Agent at the address set forth on the first page of the enclosed Letter of
Transmittal and until the same are processed for exchange by the Exchange Agent.
 
 
1.           Delivery of Letter of Transmittal and Certificates
 
Certificate(s) formerly representing Company Preferred Stock, together with the
signed and completed Letter of Transmittal and any additional information
required by these instructions, should be mailed or otherwise delivered to
Steven Bragg, who is the Exchange Agent in connection with the Merger, at the
address located on the front of the enclosed Letter of Transmittal.
 
The method of transmitting Certificate(s) and the enclosed Letter of Transmittal
is at the option and risk of the holder.  However, if Certificate(s) are sent by
mail, it is recommended that they be sent by registered mail, properly insured,
with return receipt requested.  The risk of loss and title to the Certificate(s)
shall pass only upon delivery to the Exchange Agent as provided herein.
 
All questions as to the validity, form and eligibility of any surrender of any
Certificate will be determined by Parent (which may delegate power in whole or
in part to the Exchange Agent) and such determination shall be final and
binding.  Parent reserves the right to waive any irregularities or defects in
the surrender of any Certificate(s).  A surrender will not be deemed to have
been made until all irregularities have been cured or waived.
 
2.           Signatures on Letter of Transmittal, Powers and Endorsements
 
If the enclosed Letter of Transmittal is signed by the registered holder of the
Certificate(s) surrendered thereby, the signature must correspond exactly with
the name written on the face of the Certificate(s) without alteration,
enlargement or any change whatsoever.
 
If the Certificate(s) surrendered with the enclosed Letter of Transmittal is
owned of record by two or more joint owners, all such owners must sign the
Letter of Transmittal in Item D thereof.
 
If any Certificate(s) surrendered are registered in different names or forms of
ownership, separate Letters of Transmittal must be completed, signed and
returned for each different registration.  Photocopies of the enclosed Letter of
Transmittal may be used if multiples are required but each photocopy must be
submitted with original signatures.
 
If the enclosed Letter of Transmittal is signed by the registered owner(s) of
the Certificate(s) listed and surrendered thereby, no endorsements of the
Certificate(s) or separate powers are required.
 
If the enclosed Letter of Transmittal is signed in Item D thereof by an
executor, administrator, trustee, guardian, attorney-in-fact, officer, or other
person acting in a fiduciary or representative capacity, the Letter of
Transmittal and Certificate(s) surrendered thereby must be accompanied by
evidence, satisfactory to the Exchange Agent and the Company, of the authority
of such person to sign the Letter of Transmittal.
 
If the enclosed Letter of Transmittal is signed in Item D thereof by a person
other than the registered owner of the Certificate(s) listed and surrendered
thereby, who is not a person described in the
 

Exhibit E - 6

--------------------------------------------------------------------------------


 
 
immediately preceding paragraph, the Certificate(s) formerly representing the
Company Preferred Stock must be properly endorsed or be accompanied by
appropriate powers, properly executed by the registered holder(s) of such
Certificate(s).
 
3.           New Certificates in Same Name
 
If all certificates representing Parent Common Stock are to be registered in
exactly the same name that appears on the Certificate(s) being surrendered with
the enclosed Letter of Transmittal, the holder thereof will not be required to
endorse such Certificate(s) or to make any payment for transfer taxes in respect
thereof.
 
4.           New Certificates in Different Name
 
If any certificate representing Parent Common Stock is to be registered in a
name other than exactly the name that appears on the Certificate(s) formerly
representing the Company Preferred Stock being submitted with the enclosed
Letter of Transmittal, the Certificate(s) so submitted must be endorsed, or
accompanied by an appropriately signed stock power.  In such case, Item B,
“Special Issuance Instructions,” on the enclosed Letter of Transmittal must be
completed.
 
5.           Special Delivery Instructions
 
Indicate on Item C, “Special Delivery Instructions,” on the enclosed Letter of
Transmittal the name and address of the person(s) to whom the certificate(s) are
to be sent if different from the name and address of the person(s) signing the
Letter of Transmittal.
 
6.           Lost Or Destroyed Certificate(s)
 
If your Certificate(s) formerly representing Company Preferred Stock has been
either lost or destroyed, check the appropriate box at the beginning of the
enclosed Letter of Transmittal, complete the Letter of Transmittal and deliver
it to the Exchange Agent at one of the addresses set forth at the beginning of
the enclosed Letter of Transmittal.  The Exchange Agent will then forward to you
documentation necessary to be completed in order to surrender such lost or
destroyed Certificate(s) and receive Parent Common Stock in exchange
therefor.  You may be asked to provide an affidavit and, if required by the
Company, to post a bond in such reasonable and customary amount as the Company
may direct as indemnity against any claim that may be made against the Company
with respect to such lost or destroyed Certificate(s).
 
7.           Questions and Additional Copies
 
Information and additional copies of the enclosed Letter of Transmittal may be
obtained from the Exchange Agent by writing to the mailing address or calling
303-329-7182.
 



Exhibit E - 7

--------------------------------------------------------------------------------



Exhibit F
 
 
REGISTRATION RIGHTS
 
This Registration Rights Agreement (“Agreement”) is entered into by and between
Xedar Corporation, a Colorado corporation (the “Company”), and those parties
listed on Exhibit A hereto (each, a “Stockholder” and collectively the
“Stockholders”) as of September ___, 2007.
 
1.
Description of Transaction; Issuance of Stock

 
(a)           Pursuant to the terms of that certain Agreement and Plan of
Merger, dated September 26, 2007 (the “Merger Agreement”), by and among the
Company, Pixx Acquisition Corp., a Delaware corporation (“Acquisition Corp.”),
which is a wholly-owned subsidiary of the Company, and Pixxures, Inc., a
Delaware corporation (“Pixxures”), Acquisition Corp merged with and into
Pixxures, with Pixxures being the surviving corporation (the “Merger”).
 
(b)           Pursuant to the terms of the Merger Agreement, upon the effective
date of the Merger (the “Effective Date”), each share of common stock, $.001 par
value per share, of Pixxures (the “Pixxures Common Stock”), by virtue of the
Merger and without any action on the part of the holder thereof, was cancelled
and extinguished.
 
(c)           Pursuant to the terms of the Merger Agreement, upon the Effective
Date, each share of Series A-1 Preferred Stock, $.001 par value per share, of
the Company (the “Series A-1 Preferred Stock”) by virtue of the Merger and
without any action on the part of the holders thereof, was cancelled and
extinguished.
 
(d)           Pursuant to the terms of the Merger Agreement, upon the Effective
Date, each share of Series B-1 Preferred Stock, $.001 par value per share, of
the Company (the “Series B-1 Preferred Stock”), by virtue of the Merger and
without any action on the part of the holders thereof, was converted into a
number of shares of common stock of the Company (“Company Common Stock”)
calculated pursuant to the Merger Agreement.
 
(e)           Pursuant to the terms of the Merger Agreement, upon the Effective
Date, each share of Series C Preferred Stock, $.001 par value per share, of the
Company (the “Series C Preferred Stock” and, together with the Series A-1
Preferred Stock and Series B-1 Preferred Stock, the “Pixxures Preferred Stock”),
by virtue of the Merger and without any action on the part of the holders
thereof, was converted into a number of shares of Company Common Stock
calculated pursuant to the Merger Agreement.
 
(f)           In addition, upon the occurrence certain conditions specified in
the Merger Agreement, Stockholder may be entitled to receive Stockholder’s pro
rata share of certain additional shares of Company Common Stock issued as a
result of the Merger.
 
(g)           Prior to the Merger, Stockholder was a holder of Pixxures
Preferred Stock.  As a result of the Merger, Stockholder is now a holder of
Company Common Stock.  Pursuant to the terms of the Merger Agreement, promptly
following the closing (the “Closing Date”) and upon receipt from Stockholder of
the transmittal letter and certificates called for thereby, the Company shall
direct its transfer agent to issue to Stockholder that number of shares of
Company
 

Exhibit F - 1

--------------------------------------------------------------------------------



Common Stock to which Stockholder is entitled. The Company and Stockholder now
desire to enter into this Agreement to provide for the registration rights
granted hereby.
 
2.
Registration Rights

 
The Company covenants and agrees with the Stockholder as follows:
 
2.1           Definitions
 
For purposes of this Agreement:
 
(a)           The term “Act” means the Securities Act of 1933, as amended.
 
(b)           The term “Holder” means any person owning or having the right to
acquire Registrable Securities or any assignee thereof in accordance with
Section 2.8 hereof.
 
(c)           The term “1934 Act” means the Securities Exchange Act of 1934, as
amended.
 
(d)           The term “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(e)           The term “Registrable Securities” means (i) the Company Common
Stock issued or issuable pursuant to the terms of the Merger Agreement, whether
at the Closing (as defined in the Merger Agreement) or pursuant to Section
1.8(b) thereof, and (ii) any shares of the Company issued as (or issuable upon
the conversion or exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for,
or in replacement of, the Company Common Stock referenced above.
 
(f)           The number of shares of Registrable Securities outstanding shall
be determined by the number of share of Company Common Stock outstanding that
are, and the number of shares of Company Common Stock issuable pursuant to then
exercisable or convertible securities that are, Registrable Securities.
 
(g)           The term “SEC” shall mean the U.S. Securities and Exchange
Commission.
 
2.2           Registration
 
(a)           The Company has filed, or is in the process of filing, a
registration statement with the SEC concerning the registration of certain
shares of Company Common Stock other than the shares of Company Common Stock to
be issued in connection with or as a result of the Merger (the “Initial
Registration Statement”), and will use best efforts to cause the SEC to declare
the Initial Registration Statement effective as soon as practicable.
 
(b)           Upon the later to occur of the date that is (i) sixty (60) days
after the
 

Exhibit F - 2

--------------------------------------------------------------------------------



Closing Date or (ii) sixty days (60) after the date upon which the Initial
Registration Statement is declared effective by the SEC, the Company shall
prepare and file a registration statement under the Act with the SEC covering
not less than one half of the Registrable Securities and to cause such
registration statement to be declared effective.
 
(c)           Upon the later to occur of the date that is (i) six (6) months
after the Closing Date or (ii) six (6) months after the date upon which the
Initial Registration Statement is declared effective by the SEC, the Company
shall prepare and file a registration statement under the Act with the SEC
covering the remaining Registrable Securities then-outstanding and to cause such
registration statement to be declared effective.
 
(d)            In the event that additional shares of Company Common Stock are
issued pursuant to Section 1.8(b) of the Merger Agreement, the Company shall
prepare and file a registration statement under the Act with the SEC covering
such Registrable Securities and to cause such registration statement to be
declared effective within 60 days following the issuance thereof.
 
(e)           The Company shall not be required to file a registration statement
pursuant to this Section 2.2 if the Company shall furnish to Holders a
certificate signed by the Company’s Chief Executive Officer or Chairman of the
Board stating that in the good faith judgment of the Board of Directors of the
Company, it would be seriously detrimental to the Company and its stockholders
for such registration statement to be filed at such time, in which event the
Company shall have the right to defer such filing for a period of not more than
sixty (60) days after delivery of the certificate. The foregoing right to defer
filing of a registration statement shall not be used more than once in any 12
month period.
 
2.3           Obligations of the Company
 
Whenever required under this Section 2 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:
 
(a)           prepare and file with the SEC registration statements with respect
to such Registrable Securities and cause such registration statement to become
effective, and keep such registration statement effective until the distribution
contemplated in the registration statement has been completed;
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement;
 
(c)           furnish to the Holders such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;
 
(d)           use all reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as
 

Exhibit F - 3

--------------------------------------------------------------------------------



shall be reasonably requested by the Holders, provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions;
 
(e)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering;
 
(f)           notify each Holder of Registrable Securities covered by such
registration statements at any time when a prospectus relating thereto is
required to be delivered under the Act or the happening of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing; and
 
(g)           cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed.
 
In connection with the foregoing obligations, the Company shall make available
to a representative of the Stockholders (which person shall initially be Tim
Connor, who may be replaced by the election of a majority in interest of the
Stockholders and upon written notice to the Company in accordance with Section
4.5 below) each comment letter delivered by the SEC with respect to any such
registration statement, shall respond to each such comment letter within 15 days
of receipt thereof, shall deliver copies of each response to a representative of
the Stockholders upon request, and shall diligently pursue effectiveness of each
registration statement.
 
2.4           Information from Holder
 
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 2 with respect to the Registrable Securities of
any selling Holder, that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be required to effect
the registration of such Holder’s Registrable Securities.
 
2.5           Expenses of Registration
 
All expenses other than underwriting discounts and commissions incurred in
connection with registrations, filings or qualifications pursuant to this
Section 2, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company and the reasonable fees and disbursements of one counsel
for the selling Holders shall be borne by the Company.
 

Exhibit F - 4

--------------------------------------------------------------------------------



2.6           Delay of Registration
 
The Company and each Holder shall not have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 2.
 
2.7           Indemnification
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, the partners or officers, directors and shareholders
of each Holder, legal counsel and accountants for each Holder, any underwriter
(as defined in the Act) for such Holder and each person, if any, who controls
such Holder or underwriter within the meaning of the Act or the 1934 Act,
against any losses, claims, damages or liabilities (joint or several) to which
they may become subject under the Act, the 1934 Act or any state securities
laws, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws; and the Company will reimburse each such
Holder, underwriter or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter or controlling person;
provided further, however, that the foregoing indemnity agreement with respect
to any preliminary prospectus shall not inure to the benefit of any Holder or
underwriter, or any person controlling such Holder or underwriter, from whom the
person asserting any such losses, claims, damages or liabilities purchased
shares in the offering, if a copy of the prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Holder or underwriter to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.
 
(b)           To the extent permitted by law, each selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person, if any, who controls the
Company within the meaning of the Act, legal counsel and accountants for the
Company, any underwriter, any other Holder selling securities in such
registration statement and any controlling person of any such underwriter or
 

Exhibit F - 5

--------------------------------------------------------------------------------



other Holder, against any losses, claims, damages or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Act, the 1934 Act or any state securities laws, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration; and each such Holder will reimburse any person intended to be
indemnified pursuant to this Section 2.7(b), for any legal or other expenses
reasonably incurred by such person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.7(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld), provided that in no event shall any indemnity
under this Section 2.7(b) exceed the gross proceeds from the offering received
by such Holder.
 
(c)           Promptly after receipt by an indemnified party under this Section
2.7 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
2.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 2.7.
 
(d)           If the indemnification provided for in this Section 2.7 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 

Exhibit F - 6

--------------------------------------------------------------------------------



(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(f)           Notwithstanding the foregoing, no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person or entity who was not guilty
of such fraudulent misrepresentation.
 
(g)           The obligations of the Company and Holders under this Section 2.7
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.
 
2.8           Assignment of Registration Rights
 
The rights of the Holders of the Registrable Securities pursuant to this Section
2 may be assigned (but only with all related obligations) by a Holder to a
transferee or assignee of such securities, subject to applicable securities
laws, provided that: (i) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights have been assigned, (ii) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement, and (iii) such assignment shall be effective only if such transfer
complies with applicable terms of the Act.
 
2.9           Termination of Registration Rights
 
The obligations of the Company to register the Registrable Securities pursuant
to the terms of this Agreement shall terminate upon the date upon which all
Registrable Securities held by Stockholder (i) could be sold pursuant Rule 144
in any single three month period or (ii) could be sold pursuant to Rule 144(k).
 
3.
Restrictive Legends; Stop-Transfer Orders

 
3.1           Legend
 
The certificate or certificates representing the Company Common Stock shall bear
a legend in substantially the form set forth below in this Section 3.1, and any
legends required by applicable state securities laws:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.”
 
The Company shall remove such legend and reissue one or more certificates
representing shares of Company Common Stock promptly upon request (i) at such
time as the shares of Company

Exhibit F - 7

--------------------------------------------------------------------------------



Common Stock represented thereby are registered pursuant to the terms hereof, or
(ii) at such time as the holder thereof shall have provided an opinion of
counsel to the effect that such legend may be appropriately removed.


3.2           Stop-Transfer Notices
 
Stockholder agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company records
transfer of its own securities, it may make appropriate notations to the same
effect in its own records.
 
3.3           Refusal to Transfer
 
The Company shall not be required (i) to transfer on its books any Company
Common Stock that has been sold or otherwise transferred in violation of any of
the provisions of this Agreement or (ii) to treat as owner of such Company
Common Stock, or to accord the right to vote or pay dividends, to any purchaser
or other transferee to whom such Company Common Stock shall have been
transferred in violation of any of the provisions of this Agreement.
 
4.
Miscellaneous

 
4.1           Governing Law; Jurisdiction and Venue
 
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Colorado without giving effect to
principles of conflicts of law.  The parties irrevocably consent to the
jurisdiction and venue of the state and federal courts located in the City and
County of Denver, Colorado, in connection with any action relating to this
Agreement.
 
4.2           Entire Agreement; Enforcement of Rights
 
This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them.  No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement.  The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.
 
4.3           Severability
 
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
 

Exhibit F - 8

--------------------------------------------------------------------------------



4.4           Titles; Construction
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.  This
Agreement is the result of negotiations between and has been reviewed by each of
the parties hereto and their respective counsel, if any; accordingly, this
Agreement shall be deemed to be the product of all of the parties hereto, and no
ambiguity shall be construed in favor of or against any one of the parties
hereto on account of the identity of the drafter.
 
4.5           Notices
 
Unless otherwise provided, any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) one business day after
deposit with a nationally recognized overnight courier service, prepaid for
overnight delivery and addressed to the party to be notified at the address
indicated for such party on the signature page hereto or on Exhibit A hereto, as
applicable, or at such other address as such party may designate pursuant to the
notice provisions of this Section 4.5, or (iii) three days after deposit with
the U.S. Postal Service, postage prepaid, registered or certified with return
receipt requested and addressed to the party to be notified at the address
indicated for such party on the signature page hereto or at such other address
as such party may designate pursuant to the notice provisions of this Section
4.5.
 
4.6           Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one instrument.
 
4.7           Successors and Assigns
 
The rights and benefits of this Agreement shall inure to the benefit of, shall
be binding upon, and be enforceable by and against the Company and the Company’s
successors and assigns.  The term “successor” shall include, but not be limited
to, any person, including an entity, which acquires or consolidates with the
Company or a successor of the Company or which acquires the business of the
Company in any transaction, including a reorganization transaction, or in a
series of transactions or reorganization transactions. The rights and
obligations of Stockholder under this Agreement may only be assigned with the
prior written consent of the Company or as provided in this Agreement.
 
4.8           Expenses
 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 

Exhibit F - 9

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have executed this Agreement, intending
to be legally bound, as of the date first written above:
 
Stockholder:
 


 
_____________________________________________________________________
 
Print Name:  ___________________________________________________________
 
Address:  _____________________________________________________________
 


 


 
Company:
 
Xedar Corporation, a Colorado corporation
 
By:       /s/ Hugh H. Williamson,
III_________________                                                                    
Hugh H. Williamson, III
President and CEO




Address:



Exhibit F - 10

--------------------------------------------------------------------------------



Exhibit A


Stockholders




ALTIRA GROUP


Jim Newell, CFO
Altira Group LLC
World Trade Center
1625 Broadway, Suite 2450
Denver, CO  80202
jnewell@altiragroup.com




APPIAN VENTURE PARTNERS


Mark Soane, Partner
Appian Venture Partners
1512 Larimer Street, Suite 200
Denver, CO  80202-1699
mark@appianvc.com




SEQUEL VENTURE PARTNERS


Tim Connor, Partner
4430 Arapahoe Avenue, Suite 220
Boulder, CO  80303  303-448-2117   303-546-9728
tim@sequelvc.com




CRAWLEY VENTURES


Martha Tracey
1512 Larimer Street, Suite 200
Denver, CO 80202-1699
marthat@crawleypetroleum.com




5280 PARTNERS


Peter Smith
360 South Monroe Street
Suite 600
Denver, CO  80209

Exhibit F - 11

--------------------------------------------------------------------------------



smith@5280partners.com




PARAGON RANCH


Leslie Melzer, CFO
5445 DTC Parkway
Suite 1020
Greenwood Village, CO  80111
leslie_melzer@paragonranch.com




STEVEN KIM HATFIELD REVOCABLE TRUST


Kim Hatfield
Hightower Building
105 N. Hudson
Suite 800
Oklahoma City, OK  73102
kimh@crawleypetroleum.com




ENHANCED CAPITAL PARTNERS


Jay L. Holtz
Director, Enhanced Capital Partners
6101 West Courtyard Drive, Building #5, Suite C
Austin, Texas 78730
jholtz@enhancedcap.com




Brian Webster
7734 Terry Court
Arvada, CO  80007  (303) 425-4427


William G. Harley
301 Jacob Street
Seekonk, MA  02771





Exhibit F - 12

--------------------------------------------------------------------------------





Company Disclosure Schedule






PIXXURES, INC.
DISCLOSURE SCHEDULE


This disclosure schedule (“Disclosure Schedule”) is being furnished by Pixxures,
Inc (“Corporation”) in connection with the Agreement and Plan of Merger, dated
as of September __, 2007, among the Company, Pixx Acquisition Corp., a Delaware
Company and Xedar Corporation, a Colorado corporation (the “Agreement”).  Unless
the context otherwise requires, all capitalized terms used in this Disclosure
Schedule shall have the respective meanings assigned to them in the Agreement.
 
No reference to or disclosure of any item or other matter in this Disclosure
Schedule shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in this Disclosure Schedule.  No disclosure in this
Disclosure Schedule relating to any possible breach or violation of any
agreement, law or regulation shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred.
 
This Disclosure Schedule and the information and disclosures contained in this
Disclosure Schedule are intended only to qualify and limit the representations,
warranties and covenants of the Corporation contained in the Agreement and shall
not be deemed to expand in any way the scope or effect of any of such
representations, warranties or covenants.
 
The bold-faced headings contained in this Disclosure Schedule are included for
convenience only, and are not intended to limit the effect of the disclosures
contained in this Disclosure Schedule or to expand the scope of the information
required to be disclosed in this Disclosure Schedule. The section numbers in
this Disclosure Schedule correspond to the section numbers in the Agreement;
provided, however, that any information disclosed herein under any section
number shall be deemed to be disclosed and incorporated in any other section of
the Agreement where such disclosure would be appropriate, but only to the extent
the relevance and magnitude of such disclosure with respect to such other
section is clearly evident on the face of such disclosure schedule without
reference to any underlying documents.

Schedule   - 1 -

--------------------------------------------------------------------------------



See Schedule 1.6, attached hereto


1.6  To the extent not terminated by agreement with the holder thereof, warrants
to purchase shares of the Company’s Common Stock, Series A-1 Preferred Stock,
Series B-1 Preferred Stock, and Series C Preferred Stock will survive the Merger
and become exercisable for the same aggregate strike price as currently in
effect, with the right to receive the consideration that such holder would have
received had such holder exercised the warrant prior to the Closing.  In the
case of warrants to purchase Common Stock and Series A-1 Preferred Stock, such
holder would not receive consideration in connection with the Merger, so the
warrants are exercisable for no consideration.


The Company is soliciting the consent of all holders of warrants to purchase
shares of the Company’s Series B-1 Preferred Stock and Series C Preferred Stock.


2.1.b.  The Company owns a 50% interest in LandPixx, LLC, a Colorado Limited
Liability Company (“LandPixx”)


2.3  The Merger will require the consent of Silicon Valley Bank (“SVB”),
pursuant to that certain Amended and Restated Loan and Security Agreement
between SVB and Pixxures, dated May 26, 2004 (the “SVB Facility”).


2.3  The Merger will require the consent of Biltmore Bank of Arizona pursuant to
the financing agreement between Biltmore Bank and the Company (the “Biltmore
Bank Facility”).


2.4  See Schedule 1.6, attached hereto


2.10


 
·
The Company is a guarantor, along with Landiscor, Inc., on a loan made to
LandPixx, LLC by SVB in the amount of $1,188.148.02 (the “LandPixx
Facility”).  The Company is also a co-borrower with Landiscor and LandPixx on a
loan from Biltmore Bank in the amount of $452,355.00.

 
 
·
LandPixx has breached one or more financial covenants in the LandPixx Facility
for the month of August.  The Company and LandPixx are in discussions with SVB
regarding this breach, and are seeking a waiver thereof.



2.11(n)   Effective August 1, 2007, Pixxures changed the per square mile charge
from $6.75 to $6.00 on the Aerials Express contract.  This is not expected to
have a material adverse effect on the business.


2.12


 
·
The SVB Facility includes a pledge of assets.

 

Schedule   - 2 -

--------------------------------------------------------------------------------



 
·
The Biltmore Bank Facility includes pledges of assets.

 
 
·
The Master Lease Agreement between the Company and CIT Technology Financing
Services, Inc., dated December 2, 2005, includes a pledge of assets.

 
 
·
The Master Lease Agreement between the Company and Citi Capital, dated December
9, 2005, includes a pledge of assets.

 
2.14 Patents and Trademarks


 
·
PixxMap Patent

Issued patent on the PixxMap (Patent No. 6,757,445). The original application
5/2000, International application 10/4/2001 - The patent expires 20 years from
the earliest application date. The patent will expire October 4, 2020 (unless
maintenance fees are not paid). Maintenance fees are due approx every 4 years.


 
·
Trademark Registrations



Pixxures, Inc. is a registered trademark under Section 8 and 15 Affidavits.  The
maintenance filing fee is due for this registration between 11/4/08 and
11/4/09.  The renewal for this registration is 2013, and then it will need to be
renewed every 10 years.


LineWorks - Is a registered trademark (Registration No. 2,994,096).  The
application is dated 9/13/2005.  The registration is effective for ten years.
Between the 5th and 6th anniversaries of the registration, an affidavit of use
must be filed to keep the registration in force.


Quick DOQQ's
1) Class 35 - for services described as "retail store services via the Internet
featuring digital aerial images". The registration commenced on September 17,
2002.  In order to maintain the existence of this registration for the full
10-year term, Section 8 and 15 Affidavits must be filed during the 6th year
after the registration date, which commences on September 17, 2007.  Also, if
the mark remains in continuous use, it can be renewed at the end of its initial
10-year term an additional 10-year term.  The renewal application must be filed
within the one year period prior to the end of the initial term.


2) Class 9 - for goods described as "CD ROM's containing digital aerial
images"  The registration commenced on November 12, 2002.  In order to maintain
the existence of this registration for the full 10-year term, Section 8 and 15
Affidavits must be filed during the 6th year after the registration date, which
commences on November 12, 2007.  Also, if the mark remains in continuous use, it
can be renewed at the end of its initial 10-year term an additional 10-year
term.  The renewal application must be filed within the one year period prior to
the end of the initial term.

Schedule   -3 -

--------------------------------------------------------------------------------





2.16


 
·
The Company’s Delaware Franchise tax and Jefferson County personal property tax
were paid late in 2002.



 
·
The Company’s Delaware & California Franchise taxes were paid late in 2003.



2.17


Each agreement disclosed in Section 2.20(c)(iv) below is incorporated by
reference herein.


2.19


 
·
The Company is party to Executive Bonus Agreements with Dawn Patterson and
Charles Killpack.

 
 
·
Investment funds affiliated with the Company’s directors are party to various
stock purchase agreements, investors rights agreement, voting agreements and the
like entered into in connection with equity financings, debt financings, etc.







2.20  Insurance Policies:


 
·
Choice Plus Plan LIH PPO

 
·
Delta Dental PPO

 
·
Basic Life Insurance (Hartford)



Coverage                                                                           Carrier
Package                                                                St. Paul
Fire & Marine
   General Liability
   Business Auto Liability
   Umbrella Liability
   Property
   Employee Benefits Liability
   Terrorism


Workers’ Compensation
Travelers Casualty & Surety Co.
   
Executive Liability
Chubb – Executive Risk Indemnity, Inc.
   
Errors & Omissions
Ace - Illinois Union Insurance Co.
   
All Policies expire 9/30/07
 


Schedule   -4 -

--------------------------------------------------------------------------------



 
2.20  Bank Accounts
 


Silicon Valley Bank
     
Account #
Signers
     
Operating Account
#3300186360
Charles Killpack
 
Dawn Patterson
   
Normena Walton
       
Money Market Account
#486-01477-11 RR ZGQ
Charles Killpack
     
Sweep Account
PRIME86360
n/a
           
Guaranty Bank
         
Payroll Account
#1006211
Charles Killpack
 
Dawn Patterson
   
Normena Walton
       
Money Market Account
#3802299
Dawn Patterson
 
Normena Walton
 



2.20(a)


 
·
In November and December, 2006, Pixxures advanced High Altitude Mapping Missions
(HAMM) a total of $40,000 for flight services.  To date, the services have not
been used and the total of $40,000 is still outstanding.  HAMM will either
render services in the amount of $40,000 or repay Pixxures for the advance.



 
·
In September, 2007, the Company expects to purchase a 6 year extended reporting
period under its D&O policy with Chubb Group of Insurance Companies.  Payment
will be made immediately following the Effective Time.

 
·
Buckeye

 
·
Harris/MTAIP

 
·
Property lease

 
·
Image Tree





2.20(c)(iii)
 
·
Pixxures has entered into a support agreement with Stellacore effective
September 1, 2007 in which Stellacore will be paid a $5,000 per month retainer
(the “Stellacor Agreement”).


Schedule   -5 -

--------------------------------------------------------------------------------



 
·
Substantially all of the Company’s employees have offer letters setting forth
the terms of their employment.

 
·
The Company contracts with Geodesy Associates to perform certain subcontracting
work.



2.20(c)(iv)


 
·
The Company maintains the following plans for its employees:

 
·
Choice Plus Plan LIH PPO

 
·
Delta Dental PPO

 
·
Basic Life Insurance (Hartford)

 
·
PTO Plan

 
·
401(k)



 
·
Pixxures is currently accruing 1% of revenues as a management bonus.



 
·
Pixxures receives incentives on the MTAIP contract and distributes 25% of the
incentive payment to the MTAIP team.

 
 
·
The Company’s Amended 2000 Stock Option & Stock Issuance Plan



 
·
The Company’s production team also receives an incentive based upon gross
margin.

 
·
The Company intends to offer a 2% commission to its project managers for
contracts signed after September 15, 2007.



2.20(c)(v)


 
·
Each agreement disclosed in Section 2.10 above is incorporated by reference
herein.



 
·
The SVB Facility



2.20(c)(vi)


 
·
Each agreement disclosed in Section 2.10 above is incorporated by reference
herein.



2.20(c)(vii)


 
·
Each agreement disclosed in Section 2.12 is incorporated by reference herein.



2.20(c)(ix)

Schedule   -6 -

--------------------------------------------------------------------------------



·           Investor Rights Agreement, dated February __, 2003 (the “Investor
Rights Agreement”)


2.20(c)(xi)


Agreement for Internet E-Commerce Service for Digital Ortho Imagery between the
Company and Metro, a metropolitan service district organized under the laws of
the State of Oregon, dated as of October 26, 2005


Data Provider Licensing Agreement between the Company and National Geographic, a
Delaware corporation, dated as of December 27, 2004


2.20(c)(xiii)


Each agreement disclosed in Section 2.20(c)(xi) above is incorporated by
reference herein.


2.20(c)(xiv)


 
·
The Investor Rights Agreement



2.21


 
It is expected that the MTAIP project will conclude around July 2008.  The
Company qualifies for this project based upon the fact that it is a small
business.  According to the Company’s NAICS code (#514519), the Company will no
longer qualify if revenues exceed $23M.  It is expected that Harris would permit
the Company to complete the contract even if it exceeds the revenue amount.






Schedule   -7 -

--------------------------------------------------------------------------------




Schedule 1.6


Holder of Shares, Warrants, or Options
 
Common Stock
 
Series A-1
Preferred Stock
 
Series B-1
Preferred Stock
 
Series C
Preferred Stock
 
Common Warrants and Options
 
Series A
Warrants
 
Series B
Warrants
 
Series C
Warrants
Key Employees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Chuck Killpack - CEO*
 
 
 
 
 
 
 
 
 
2,355,878
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Principal Investors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Paragon Ranch
 
58,824
 
 
 
3,855,629
 
2,305,799
 
37,941
 
 
 
120,105
 
612,427
Altira Technology Fund II, LLC
 
 
 
168,992
 
3,471,643
 
1,566,479
 
50,588
 
6,154
 
126,422
 
416,062
Sequel Limited Partnership II
 
 
 
 
 
10,657,897
 
6,373,789
 
122,358
 
 
 
290,499
 
1,692,898
Sequel Entrepreneurs' Fund II, LP
 
 
 
 
 
358,187
 
214,207
 
4,112
 
 
 
9,763
 
56,894
Quest Capital Partnership
 
 
 
 
 
4,406,434
 
2,635,199
 
50,588
 
 
 
120,105
 
699,917
Leslie Melzer
 
 
 
 
 
330,483
 
197,640
 
2,529
 
 
 
 
 
52,494
Crawley Ventures, LLC
 
 
 
 
 
1,652,412
 
988,199
 
37,941
 
 
 
 
 
262,469
Steven Kim Hatfield Revocable Trust UID 3/31/93
 
 
 
 
 
110,162
 
65,879
 
2,529
 
 
 
 
 
17,498
5280 Partners I LP
 
 
 
 
 
2,203,217
 
1,317,599
 
50,588
 
 
 
 
 
349,958
Enhanced Colorado Issuer, LLC
 
 
 
 
 
 
 
2,971,874
 
 
 
 
 
 
 
356,625
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Current and Former Employees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dave Theobald*
 
 
 
 
 
 
 
 
 
15,500
 
 
 
 
 
 
Philip Varley*
 
7,500
 
 
 
 
 
 
 
11,000
 
 
 
 
 
 
Larry Schaner*
 
 
 
 
 
 
 
 
 
10,000
 
 
 
 
 
 
Wendy Luck*
 
 
 
 
 
 
 
 
 
2,100
 
 
 
 
 
 
Normena Walton*
 
 
 
 
 
 
 
 
 
1,000
 
 
 
 
 
 
Larry Haustein*
 
 
 
 
 
 
 
 
 
500
 
 
 
 
 
 
Ashley Shepherd*
 
 
 
 
 
 
 
 
 
500
 
 
 
 
 
 
Mark Stanton*
 
 
 
 
 
 
 
 
 
300
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Others
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Brian Webster
 
231,400
 
 
 
980,430
 
137,853
 
 
 
 
 
 
 
 
Anthony Palizzi
 
200,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bruce B. Brundage
 
31,400
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Harold Schuch
 
7,500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Leriger De Laplante Holdings Ltd.
 
6,106
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Neil Thompson
 
4,167
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Laurence Herd
 
3,147
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazone USA
 
3,142
 
 
 
 
 
 
 
 
 
 
 
 
 
 
John Boyd
 
2,150
 
 
 
 
 
 
 
 
 
 
 
 
 
 
498307 Alberta Ltd.
 
1,905
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Argon Investments
 
1,335
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acreview Oil & Gas Consulting Ltd.
 
1,250
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Robert Raina
 
1,229
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Diane Boyd
 
955
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Christian Schumann-Curtis
 
333
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Richard Willott
 
90
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vicki Carr*
 
45
 
 
 
 
 
 
 
53
 
 
 
 
 
 
Sloan, Kathryn *
 
45
 
 
 
 
 
 
 
53
 
 
 
 
 
 
Jean Naciuk
 
45
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stellacore Corporation*
 
 
 
 
 
 
 
 
 
10,000
 
 
 
 
 
 
698307 Alberta Ltd.*
 
 
 
 
 
 
 
 
 
635
 
 
 
 
 
 
DeLaplante, Leriger *
 
 
 
 
 
 
 
 
 
635
 
 
 
 
 
 
Naciuk, Jean*
 
 
 
 
 
 
 
 
 
53
 
 
 
 
 
 
Willot, Richard *
 
 
 
 
 
 
 
 
 
106
 
 
 
 
 
 
Online Energy Solutions, Inc.
 
 
 
176,471
 
 
 
 
 
 
 
 
 
 
 
 
William G Harley
 
 
 
 
 
440,643
 
75,442
 
 
 
 
 
 
 
 
Joseph Nash, successor to ISSI
 
 
 
23,529
 
 
 
 
 
 
 
 
 
 
 
 
Alice G. Bullwinkle
 
 
 
 
 
 
 
 
 
6,729
 
 
 
 
 
 
Silicon Valley Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
159,754
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals:
 
562,568
 
368,992
 
28,467,138
 
18,849,959
 
2,774,216
 
6,154
 
826,648
 
4,517,242

 
*holds options to purchase common stock

Schedule   -8 -

--------------------------------------------------------------------------------


